Exhibit 10.4

EXECUTION VERSION

WARRANT AGREEMENT

THIS WARRANT AGREEMENT (this “Agreement”), dated as of October 12, 2016, is by
and among Goodrich Petroleum Corporation, a Delaware corporation (the “Company”)
and American Stock Transfer & Trust Company, LLC (the “Warrant Agent”).

WHEREAS, on April 15, 2016, the Company (the “Debtor”) and Goodrich Petroleum
Company, L.L.C. (the “Debtor Affiliate”) filed voluntary petitions for relief
under chapter 11 of title 11 of the United States Code in the United States
Bankruptcy Court for the for the Southern District of Texas (the “Bankruptcy
Court”), case number 16-31975;

WHEREAS, on August 12, 2016, the Debtor and Debtor Affiliate filed the First
Amended Joint Plan of Reorganization (as amended or supplemented from time to
time, the “Plan of Reorganization”);

WHEREAS, on September 28, 2016, the Bankruptcy Court entered an order confirming
the Plan of Reorganization, and the Company and Debtor Affiliate emerged from
their chapter 11 cases on the date first written above (the “Effective Date”);

WHEREAS, pursuant to the Plan of Reorganization, the Company will issue or cause
to be issued, on or as soon as practicable after the Effective Date, warrants
(the “Warrants”) to purchase shares of the common stock of the Company, par
value $0.01 per share (“Common Stock”), representing an aggregate total of 20%
of the total number of shares of Common Stock issuable pursuant to the Plan of
Reorganization (subject to dilution as set forth in the Plan of Reorganization)
to the New 2L Notes Purchasers (as defined in the Plan of Reorganization);

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants;

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, call, exercise and cancellation of the
Warrants; and

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when issued, the valid, binding and legal obligations of the
Company, and to authorize the execution and delivery of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definition of Terms. As used in this Agreement, the following
capitalized terms shall have the following respective meanings:



--------------------------------------------------------------------------------

(a) “Affiliate” has the meaning set forth in Rule 12b-2 of the Exchange Act.

(b) “Affiliate Transaction” has the meaning set forth in Section 9.9 hereof.

(c) “Agreement” has the meaning set forth in the Preamble.

(d) “Appropriate Officer” has the meaning set forth in Section 3.2(a) hereof.

(e) “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C.
§§101-1532.

(f) “Beneficial Holder” means, with respect to any Warrants represented by a
Global Warrant Certificate, any person or entity that “beneficially owns” (as
such term is defined under and determined pursuant to Rule 13d-3 promulgated
under the Exchange Act) such Warrants.

(g) “Beneficial Ownership Limitation” means 9.9% of the number of shares of
Common Stock outstanding immediately after giving effect to the issuance of the
Warrant Exercise Shares as set forth in the applicable Exercise Form.

(h) “Bankruptcy Court” has the meaning set forth in the Preamble.

(i) “Board of Directors” means the Board of Directors of the Company.

(j) “Book-Entry Warrants” has the meaning set forth in Section 3.1(c) hereof.

(k) “Business Day” means any day that is not (i) a Saturday or Sunday or a day
on which the New York Stock Exchange is closed and, (ii) in the event that the
Warrants or Common Stock are listed on a national securities exchange other than
the New York Stock Exchange, a day on which such national securities exchange is
closed.

(l) “Certificated Warrants” has the meaning set forth in Section 3.1(c) hereof.

(m) “Common Stock” has the meaning set forth in the Recitals, and shall include
any successor security as a result of any recapitalization, reorganization,
reclassification or similar transaction involving the Company.

(n) “Common Stock Deemed Outstanding” means, at any given time, the sum of (a)
the number of shares of Common Stock actually outstanding at such time, plus (b)
the number of shares of Common Stock issuable upon exercise of Options, Warrants
and Unsecured Creditors’ Warrants actually outstanding at such time, plus (c)
the number of shares of Common Stock issuable upon conversion or exchange of
Convertible Securities actually outstanding at such time (treating as actually
outstanding any Convertible Securities issuable upon exercise of Options
actually outstanding at such time), in each case, regardless of whether the
Options or Convertible Securities are actually exercisable at such time;
provided, that Common Stock Deemed Outstanding at any given time shall not
include shares owned or held by or for the account of the Company or any of its
wholly owned subsidiaries.



--------------------------------------------------------------------------------

(o) “Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.

(p) “Current Sale Price” of the Common Stock on any date of determination means:

(i) if the Common Stock is listed on the New York Stock Exchange or The NASDAQ
Stock Market on such date, the average closing sale price per share of the
Common Stock (or if no closing sale price is reported, the average of the
closing bid and closing ask prices or, if more than one in either case, the
average of the average closing bid and the average closing ask prices) for the
ten (10) consecutive trading days immediately prior to such date of
determination, as reported by the New York Stock Exchange or The NASDAQ Stock
Market, as applicable;

(ii) if the Common Stock is not listed on the New York Stock Exchange or The
NASDAQ Stock Market on such date, but is listed on another U.S. national or
regional securities exchange, the average closing sale price per share of the
Common Stock (or if no closing sale price is reported, the average of the high
bid and low asked prices or, if more than one in either case, the average of the
average high bid and low asked prices) for the ten (10) consecutive trading days
immediately prior to such date of determination, as reported in composite
transactions for such securities exchange (or, if more than one, the principal
securities exchange on which the Common Stock is traded);

(iii) if the Common Stock is not listed on a U.S. national or regional
securities exchange, the average last quoted sale price for the Common Stock
(or, if no sale price is reported, the average of the high bid and low asked
price for such date) for the ten (10) consecutive trading days immediately prior
to such date of determination, in the over-the-counter market as reported by OTC
Markets Group Inc. or other similar organization; or

(iv) in all other cases, as determined in good faith by the Board of Directors.

The Current Sale Price shall be determined without reference to early hours,
after hours or extended market trading.

The Current Sale Price shall be appropriately adjusted by the Board of Directors
in good faith if the “ex date” (as hereinafter defined) for any event (other
than the issuance or distribution requiring such computation) occurs during the
ten (10) consecutive trading days immediately prior to the day as of which the
Current Sale Price is being determined.

For these purposes the term “ex date”, when used:

(i) with respect to any issuance or distribution, means the first date on which
the Common Stock trades regular way on the relevant exchange or in the relevant
market from which the sale price or bid and ask prices, as applicable, were
obtained without the right to receive such issuance or distribution;



--------------------------------------------------------------------------------

(ii) with respect to any subdivision or combination of shares of Common Stock,
means the first date on which the Common Stock trades regular way on such
exchange or in such market after the time at which such subdivision or
combination becomes effective; and

(iii) with respect to any tender or exchange offer, means the first date on
which the Common Stock trades regular way on such exchange or in such market
after the expiration time of such offer.

The foregoing adjustments shall be made to the Current Sale Price in accordance
with the terms hereof, as may be necessary or appropriate to effectuate the
intent of this Agreement and to avoid unjust or inequitable results as
determined in good faith by the Board of Directors.

(q) “Customer Identification Program” has the meaning set forth in Section 9.16
hereof.

(r) “Date of Issuance” has the meaning set forth in Section 3.1(a) hereof.

(s) “Debtor” has the meaning set forth in the Recitals.

(t) “Debtor Affiliate” has the meaning set forth in the Recitals.

(u) “Depositary” has the meaning set forth in Section 3.1(c) hereof.

(v) “Direct Registration Warrants” has the meaning set forth in Section 3.1(c)
hereof.

(w) “Effective Date” has the meaning set forth in the Recitals.

(x) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(y) “Excluded Issuance” means any issuance or sale (or deemed issuance or sale
in accordance with Section 5.3) by the Company after the Date of Issuance of (a)
shares of Common Stock issued upon the exercise of the Warrants; (b) shares of
Common Stock issued upon the exercise of the Unsecured Creditors’ Warrants; (c)
shares of Common Stock issued upon the conversion of the Initial Notes; (d)
shares of Common Stock issued directly pursuant to a broadly distributed,
registered public offering that is underwritten on a firm commitment basis; (e)
shares of Common Stock issued upon the exercise of Options to directors,
officers, employees, or consultants of the Company in connection with their
service as directors of the Company, their employment by the Company or their
retention as consultants by the Company, in each case authorized by the Board of
Directors and issued pursuant to the Company’s long term incentive plan
(including all such shares of Common Stock and Options outstanding prior to the
Effective Date); (f) shares of Common Stock issued upon the conversion or
exercise of Options (other than Options covered by clause (e) above) or
Convertible Securities issued prior to the Date of Issuance, provided that such
securities are not amended after the date hereof to increase the number of
shares of Common Stock issuable thereunder or to lower the exercise or
conversion price thereof; or (g) shares of Common Stock issued as bona fide
“equity kickers” following the Effective Date in connection with one or more
debt financings of the Company from one or more lenders that are not Affiliates
of the Company.

 



--------------------------------------------------------------------------------

(z) “Exercise Date” means any date, on or prior to the expiration of the
Exercise Period, on which the Registered Holder exercises the right to purchase
the Warrant Exercise Shares, in whole or in part, pursuant to and in accordance
with the terms and conditions described herein.

(aa) “Exercise Form” has the meaning set forth in Section 4.3(d) hereof.

(bb) “Exercise Price” has the meaning set forth in Section 4.1 hereof.

(cc) “Exercise Period” has the meaning set forth in Section 4.2 hereof.

(dd) “Fair Market Value” shall mean (i) in the case of Publicly Traded
Securities, the average closing price on the applicable trading exchange or
quotation system on each trading day during the five (5) trading day period
ending on the trading day prior to the measurement date, and (ii) in the case of
equity securities other than Publicly Traded Securities, the fair market value
per equity security, as determined on a reasonable basis and in good faith by
the Board, but without regard for any liquidity or minority discounts.

(ee) “Funds” has the meaning set forth in Section 4.3(i) hereof.

(ff) “Global Warrant Certificates” has the meaning set forth in Section 3.1(c)
hereof.

(gg) “Governmental Authority” means any (i) government, (ii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunal) or (iii)
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature, in each case, whether federal, state, local, municipal, foreign,
supranational or of any other jurisdiction.

(hh) “Holder” has the meaning set forth in Section 4.1 hereof.

(ii) “Initial Notes” means the $40 million of 13.5% Convertible Senior Secured
Second Lien Notes of the Company issued pursuant to the indenture, dated the
date hereof, among the Company, the guarantors named therein, and Wilmington
Trust, National Association, as trustee.

(jj) “Law” means all laws, statutes, rules, regulations, codes, injunctions,
decrees, orders, ordinances, registration requirements, disclosure requirements
and other pronouncements having the effect of law of the United States, any
foreign country or any domestic or foreign state, county, city or other
political subdivision or of any Governmental Authority.

(kk) “Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.



--------------------------------------------------------------------------------

(ll) “Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.

(mm) “Person” means any individual, firm, corporation, partnership, limited
partnership, limited liability company, association, indenture trustee,
organization, joint stock company, joint venture, estate, trust, governmental
unit or any political subdivision thereof, or any other entity (as such term is
defined in the Bankruptcy Code).

(nn) “Plan of Reorganization” has the meaning set forth in the Recitals.

(oo) “Publicly Traded Securities” shall mean securities that are registered
under the Securities Act, are freely tradable and listed for trading on a
national securities exchange.

(pp) “Registered Holder” has the meaning set forth in Section 3.4(d) hereof.

(qq) “Requisite Holders” means Registered Holders of Warrants exercisable for a
majority of the Common Stock issuable upon exercise of all Warrants then
outstanding.

(rr) “Rule 144” means Rule 144 under the Securities Act.

(ss) “S&P” means S&P Global Ratings, a division of The McGraw-Hill Companies,
Inc.

(tt) “SEC” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act or the Exchange Act.

(uu) “Securities Act” means the Securities Act of 1933, as amended.

(vv) “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (ii) if a partnership, limited liability company or other business
entity (other than a corporation), a majority of the partnership, limited
liability company or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by that Person or one or more of
the other Subsidiaries of that Person or a combination thereof. For purposes
hereof, a Person or Persons shall be deemed to have a majority ownership
interest in a partnership, limited liability company or other business entity if
such Person or Persons shall be allocated a majority of partnership, limited
liability company or other business entity gains or losses or shall be or
control the general partner, the managing member or entity performing similar
functions of such partnership, limited liability company or other business
entity.

(ww) “Transfer” has the meaning set forth in Section 6.1(a) hereof.



--------------------------------------------------------------------------------

(xx) “Unsecured Creditors’ Warrants” means out-of-the money warrants equal to
10% of the New Goodrich Equity Interests (as defined in the Plan of
Reorganization), on a fully diluted basis, issued pursuant to the Plan of
Reorganization.

(yy) “USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

(zz) “Waiver Notice” has the meaning set forth in Section 4.3(c) hereof.

(aaa) “Warrant Agent” has the meaning set forth in the preamble and shall
include any successor to the Warrant Agent pursuant to Section 8.1 hereof.

(bbb) “Warrant Certificates” has the meaning set forth in Section 3.1(c) hereof.

(ccc) “Warrant Exercise Shares” means the shares of Common Stock issued upon the
applicable exercise of a Warrant.

(ddd) “Warrant Register” has the meaning set forth in Section 3.4(c) hereof.

(eee) “Warrant Restrictions” has the meaning set forth in Section 3.1(c) hereof.

(fff) “Warrant Statements” has the meaning set forth in Section 3.1(c) hereof.

(ggg) “Warrants” has the meaning set forth in the Recitals.

Section 1.2 Rules of Construction

(a) The singular form of any word used herein, including the terms defined in
Section 1.1 hereof, shall include the plural, and vice versa. The use herein of
a word of any gender shall include correlative words of all genders.

(b) Unless otherwise specified, references to Articles, Sections and other
subdivisions of this Agreement are to the designated Articles, Sections and
other subdivision of this Agreement as originally executed. The words “hereof,”
“herein,” “hereunder” and words of similar import refer to this Agreement as a
whole.

(c) References to “$” are to dollars in lawful currency of the United States of
America.

(d) The Exhibits attached hereto are an integral part of this Agreement.

ARTICLE II

APPOINTMENT OF WARRANT AGENT

Section 2.1 Appointment. The Company hereby appoints the Warrant Agent to act as
agent for the Company for the Warrants in accordance with the express terms and
subject to the



--------------------------------------------------------------------------------

conditions set forth in this Agreement (and no implied terms or conditions), and
the Warrant Agent hereby accepts such appointment and agrees to perform the same
in accordance with the express terms and conditions set forth in this Agreement.

ARTICLE III

WARRANTS

Section 3.1 Issuance of Warrants.

(a) On the terms and subject to the conditions of this Agreement and in
accordance with the terms of the Plan of Reorganization, on or as soon as
practicable after the Effective Date (such date, the “Date of Issuance”), the
Company will issue the Warrants to the New 2L Notes Purchasers, as set forth in
the Plan of Reorganization.

(b) The maximum number of shares of Common Stock issuable pursuant to exercise
of the Warrants shall be 2,499,999 shares, as such amount may be adjusted from
time to time pursuant to this Agreement.

(c) Unless otherwise provided in this Agreement, the Warrants (such Warrants
being referred to as “Book-Entry Warrants”) shall be issued through the
book-entry facilities of The Depository Trust Company, as depositary (the
“Depositary”), in the form of one or more global warrant certificates (“Global
Warrant Certificates”), duly executed on behalf of the Company and
countersigned, either by manual or facsimile signature, by the Warrant Agent, in
the manner set forth in Section 3.2(b) below, which the Company shall deliver,
or cause to be delivered to the Depositary, on or promptly after the Effective
Date. Notwithstanding the foregoing, any Warrants that are not issuable through
the mandatory reorganization function of the Depositary shall either be (x)
represented by certificates (including the Global Warrant Certificates, “Warrant
Certificates”; and any Warrant represented by a Warrant Certificate, other than
a Global Warrant Certificate, being referred to as a “Certificated Warrant”) or
(y) issued by electronic entry registration on the books of the Warrant Agent
(“Direct Registration Warrants”) and shall be reflected on statements issued by
the Warrant Agent from time to time to the holders thereof (the “Warrant
Statements”); provided that any Certificated Warrants or Direct Registration
Warrants that are not subject to any restriction on Transfer or exercise, or are
not subject to any vesting requirements (such restrictions or requirements,
“Warrant Restrictions”), may be exchanged at any time for a corresponding number
of Book-Entry Warrants, in accordance with Section 6.1(d) and the applicable
procedures of the Depositary and the Warrant Agent.

Section 3.2 Form of Warrant.

(a) Subject to Section 6.1 of this Agreement, the Global Warrant Certificates,
with the forms of election to exercise and of assignment printed on the reverse
thereof, shall be in substantially the form set forth in Exhibit A-1 attached
hereto. The Certificated Warrants, with the forms of election to exercise and of
assignment printed on the reverse thereof, shall be in substantially the form
set forth in Exhibit A-2 attached hereto. The Warrant Certificates may bear such
appropriate insertions, omissions, substitutions and other variations as are
required or



--------------------------------------------------------------------------------

permitted by this Agreement, and may have such letters, numbers or other marks
of identification or designation and such legends, summaries, or endorsements
placed thereon as may be required by the Depositary (including as provided in
Section 3.2(b)) or to comply with any Law or with any rules or regulations made
pursuant thereto or with any rules of any securities exchange or as may,
consistently herewith, or, be determined by the Chief Executive Officer,
President or Chief Financial Officer of the Company (each, an “Appropriate
Officer”) executing such Warrant Certificates, as evidenced by their execution
of the Warrant Certificates, provided any such insertions, omissions,
substitutions or variations shall be reasonably acceptable to the Warrant Agent;
and provided further, in each case, that they do not affect the rights, duties,
obligations, responsibilities, liabilities or indemnities of the Warrant Agent.

(b) The Global Warrant Certificates shall bear a legend substantially in the
form indicated therefor on Exhibit A-1. The Global Warrant Certificates shall be
deposited on or after the Date of Issuance with the Warrant Agent and registered
in the name of Cede & Co., as the nominee of the Depositary. Each Global Warrant
Certificate shall represent such number of the outstanding Warrants as specified
therein, and each shall provide that it shall represent the aggregate amount of
outstanding Warrants from time to time endorsed thereon and that the aggregate
amount of outstanding Warrants represented thereby may from time to time be
reduced or increased, as appropriate, in accordance with the terms of this
Agreement.

Section 3.3 Execution of Warrant Certificates.

(a) The Warrant Certificates shall be signed on behalf of the Company by an
Appropriate Officer. Each such signature upon the Warrant Certificates may be in
the form of a facsimile signature of any such Appropriate Officer and may be
imprinted or otherwise reproduced on the Warrant Certificates and for that
purpose the Company may adopt and use the facsimile signature of any Appropriate
Officer.

(b) If any Appropriate Officer who shall have signed any of the Warrant
Certificates shall cease to be such Appropriate Officer before the Warrant
Certificates so signed shall have been countersigned, either by manual or
facsimile signature, by the Warrant Agent or delivered or disposed of by or on
behalf of the Company, such Warrant Certificates nevertheless may be
countersigned and delivered or disposed of with the same force and effect as
though such Appropriate Officer had not ceased to be such Appropriate Officer of
the Company; and any Warrant Certificate may be signed on behalf of the Company
by any person who, at the actual date of the execution of such Warrant
Certificate, shall be a proper Appropriate Officer of the Company to sign such
Warrant Certificate, although at the date of the execution of this Agreement any
such person was not such Appropriate Officer.

(c) A Warrant Certificate shall be, and shall remain, subject to the provisions
of this Agreement until such time as all of the Warrants evidenced thereby shall
have been duly exercised or shall have expired or been canceled in accordance
with the terms hereof.

Section 3.4 Registration and Countersignature.

(a) Upon receipt of a written order of the Company signed by an Appropriate
Officer instructing the Warrant Agent to do so, the Warrant Agent (i) shall upon
receipt of



--------------------------------------------------------------------------------

Warrant Certificates, including the Global Warrant Certificates, duly executed
on behalf of the Company, countersign, either by manual or facsimile signature,
such Warrant Certificates evidencing Warrants, and record such Warrant
Certificates, including the Registered Holders thereof, in the Warrant Register,
and (ii) shall register in the Warrant Register any Direct Registration Warrants
in the names of the initial Registered Holders thereof. Such written order of
the Company shall specifically state the number of Warrants that are to be
issued as Certificated Warrants or Direct Registration Warrants and the name of
the Registered Holders thereof, and the number of Warrants that are to be issued
as Book-Entry Warrants, and the Warrant Agent may rely conclusively on such
written order. Notwithstanding the foregoing or anything else in this Agreement
to the contrary, the Company shall not instruct the Warrant Agent to register
any Direct Registration Warrants unless and until the Warrant Agent shall notify
the Company in writing that it has the capabilities to accommodate Direct
Registration Warrants.

(b) No Warrant Certificate shall be valid for any purpose, and no Warrant
evidenced thereby shall be exercisable, until such Warrant Certificate has been
countersigned by the manual or facsimile signature of the Warrant Agent. Such
signature by the Warrant Agent upon any Warrant Certificate executed by the
Company shall be conclusive evidence that such Warrant Certificate so
countersigned has been duly issued hereunder.

(c) The Warrant Agent shall keep or cause to be kept, at an office designated
for such purpose, books (the “Warrant Register”) in which, subject to such
reasonable regulations as it may prescribe, it shall register the Certificated
Warrants or Direct Registration Warrants, and the Warrants represented by Global
Warrant Certificates, and exchanges, cancellations and Transfers of outstanding
Warrants in accordance with the procedures set forth in Section 6.1 of this
Agreement, all in a form satisfactory to the Company and the Warrant Agent. No
service charge shall be made for any exchange or registration of Transfer of the
Warrants, but the Company may require payment of a sum sufficient to cover any
stamp or other tax or other charge that may be imposed on any Registered Holder
in connection with any such exchange or registration of Transfer. The Warrant
Agent shall have no obligation to effect an exchange or register a Transfer
unless and until it is satisfied that any payments required by the immediately
preceding sentence have been made.

(d) Prior to due presentment for registration of Transfer or exchange of any
Warrants in accordance with the procedures set forth in this Agreement, the
Company and the Warrant Agent may deem and treat the person in whose name such
Warrants are registered upon the Warrant Register (the “Registered Holder” of
such Warrants) as the absolute owner of such Warrants, for all purposes
including, without limitation, for the purpose of any exercise thereof, any
distribution to the holder thereof and for all other purposes, and neither the
Warrant Agent nor the Company shall be affected by notice to the contrary.
Neither the Company nor the Warrant Agent will be liable or responsible for any
registration or Transfer of any Warrants that are registered or to be registered
in the name of a fiduciary or the nominee of a fiduciary.



--------------------------------------------------------------------------------

ARTICLE IV

TERMS AND EXERCISE OF WARRANTS

Section 4.1 Exercise Price. Each Warrant shall entitle (i) in the case of the
Certificated Warrants or Direct Registration Warrants, the Registered Holder
thereof and (ii) in the case of Book-Entry Warrants, the Beneficial Holder
thereof ((i) and (ii) collectively, the “Holder”), subject to the provisions of
the Warrants and this Agreement, the right to purchase from the Company one
share of Common Stock (subject to adjustment from time to time as provided in
Article V hereof), at the price of $0.01 per share (the “Exercise Price”).

Section 4.2 Exercise Period. Warrants may be exercised by the Holder thereof, in
whole or in part (but not as to a fractional share of Common Stock), at any time
and from time to time after the Date of Issuance and prior to 5:00 P.M., New
York time on October 12, 2026 (the “Exercise Period”). To the extent that a
Warrant or portion thereof is not exercised prior to the expiration of the
Exercise Period, it shall be automatically cancelled with no action by any
Person, and with no further rights thereunder, upon such expiration.

Section 4.3 Method of Exercise.

(a) In connection with the exercise of any Warrants, (i) the Holder of such
Warrants shall exchange the Common Stock purchase rights represented thereby by
surrendering such Warrant (or portion thereof) to the Warrant Agent for the
number of Warrant Exercise Shares being exercised, up to the aggregate number of
Warrant Exercise Shares for which the Warrants are exercisable (subject to the
limitations set forth in this Agreement and the Warrants), and (ii) the Exercise
Price shall be paid, at the option of the Holder, (x) in United States dollars
by personal, certified or official bank check payable to the Warrant Agent (if
by certified or official bank check the Holder’s account number with the Warrant
Agent and name and address must be typeset on the check), or by wire transfer to
an account specified in writing by the Company or the Warrant Agent to such
Holder, in either case in immediately available funds in an amount equal to the
aggregate Exercise Price for such Warrant Exercise Shares as specified in the
Exercise Form or (y) by cashless exercise as set forth in Section 4.3(b)).

(b) In lieu of paying the Exercise Price by personal, certified or official bank
check or by wire transfer, any Holder may elect to exercise Warrants by
authorizing the Company to withhold and not issue to such Holder, in payment of
the Exercise Price thereof, a number of such Warrant Exercise Shares equal to
(x) the number of Warrant Exercise Shares for which the Warrants are being
exercised, multiplied by (y) the Exercise Price, and divided by (z) the Current
Sale Price on the Exercise Date (and such withheld shares shall no longer be
issuable under such Warrants, and the Holder shall not have any rights or be
entitled to any payment with respect to such withheld shares).

(c) At no time when the Common Stock is registered under Section 12 of the
Exchange Act shall the Company or the Warrant Agent effect any exercise of the
Warrants, and a Holder shall not have the right to exercise any portion of the
Warrants, to the extent that, after giving effect to the exercise as set forth
on the applicable Exercise Form, such Holder (together with such Holder’s
Affiliates, and any Persons acting as a group together with such Holder or



--------------------------------------------------------------------------------

any of such Holder’s Affiliates) would beneficially own in excess of the
Beneficial Ownership Limitation; provided that, upon a Holder providing the
Company and the Warrant Agent with sixty-one (61) days’ notice (the “Waiver
Notice”) at any time, whether before or after the Common Stock is registered
under Section 12 of the Exchange Act, that such Holder wishes to waive the
provisions of this Section 4.3(c) with regard to any or all Warrant Exercise
Shares issuable upon exercise of such Holder’s Warrants, this Section 4.3(c)
shall be of no force or effect with regard to the Warrants referenced in the
Waiver Notice. For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by such Holder, its Affiliates and any Persons
acting as a group together with such Holder or its Affiliates shall include the
number of Warrant Exercise Shares issuable upon exercise of the Warrants with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which are issuable upon exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by such Holder, its Affiliates or any other such Persons if
such securities are subject to a limitation on conversion or exercise analogous
to the limitation contained herein. Except as set forth in the preceding
sentence, for purposes of this Section 4.3(c), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. In order to correct this Section 4.3(c)
(or any portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation,
the provisions of this Section 4.3(c) may be construed and implemented in a
manner other than in strict conformity with the terms hereof.

(d) Upon exercise of any Warrants, the Warrant Agent will (no later than three
(3) Business Days after receipt of an Exercise Form) deliver written notice to
the Company to confirm the number of shares of Common Stock issuable in
connection with such exercise. The Company shall calculate and transmit to the
Warrant Agent in a written notice, and the Warrant Agent shall have no duty,
responsibility or obligation to calculate, the number of shares of Common Stock
issuable in connection with any exercise. The Warrant Agent shall be entitled to
rely conclusively on any such written notice provided by the Company, and the
Warrant Agent shall not be liable for any action taken, suffered or omitted to
be taken by it in accordance with such written instructions or pursuant to this
Agreement. Such written notice from the Company shall also set forth the cost
basis for such shares of Common Stock issued pursuant to such exercise.

(e) Subject to the terms and conditions of the Warrants and this Agreement, the
Holder of any Warrants may exercise, in whole or in part, such Holder’s right to
purchase the Warrant Exercise Shares issuable upon exercise of such Warrants by:
(x) in the case of Certificated Warrants, properly completing and duly executing
the exercise form for the election to exercise such Warrants (including the
exercise forms referred to in clauses (y) and (z) below, an “Exercise Form”)
appearing on the reverse side of the Warrant Certificates, (y) in the case of
Direct Registration Warrants, providing an Exercise Form substantially in the
form of Exhibit B hereto, properly completed and duly executed by the Registered
Holder thereof, to the Warrant Agent, and (z) in the case of Book-Entry
Warrants, providing an Exercise Form substantially in the form of Exhibit C
hereto or otherwise complying with the practices and procedures of the
Depositary and its direct and indirect participants, as applicable.



--------------------------------------------------------------------------------

(f) Any exercise of Warrants pursuant to the terms of this Agreement shall be
irrevocable and shall constitute a binding agreement between the Holder and the
Company, enforceable in accordance with the terms of the Warrants and this
Agreement; provided however, if the Holder undertakes a cashless exercise as set
forth in Section 4.3(b) and the Current Sale Price is determined pursuant to
clause (iv) of the definition of Current Sale Price, the Holder shall be
entitled at its option to revoke exercise within five (5) business days of being
notified in writing of the determination of the Current Sale Price.

(g) In the case of Certificated Warrants, upon receipt of the Warrant
Certificate with the properly completed and duly executed Exercise Form, or in
the case of Direct Registration Warrants, upon receipt of an Exercise Form, in
each case pursuant to Section 4.3(d), the Warrant Agent shall:

(i) examine the Exercise Form and all other documents delivered to it by or on
behalf of Holders as contemplated hereunder to ascertain whether or not, on
their face, such Exercise Form and any such other documents have been executed
and completed in accordance with their terms and the terms hereof;

(ii) if an Exercise Form or other document appears, on its face, to have been
improperly completed or executed or some other irregularity in connection with
the exercise of the Warrants exists, endeavor to inform the appropriate parties
(including the person submitting such instrument) of the need for fulfillment of
all requirements, specifying those requirements which appear to be unfulfilled;

(iii) inform the Company of and cooperate with and assist the Company in
resolving any reconciliation problems between the information provided on any
Exercise Form received and the information on the Warrant Register;

(iv) advise the Company no later than three (3) Business Days after receipt of
an Exercise Form, of (A) the receipt of such Exercise Form and the number of
Warrant Exercise Shares in respect of which the Warrants are requested to be
exercised in accordance with the terms and conditions of this Agreement, (B) the
instructions with respect to delivery of the Common Stock deliverable upon such
exercise, subject to timely receipt of such information by the Warrant Agent,
and (C) such other information as the Company shall reasonably request; and

(v) subject to Common Stock being made available to the Warrant Agent by or on
behalf of the Company, and written instructions from the Company, liaise with
the transfer agent for the Common Stock for the issuance and registration (in
electronic entry form, in the case of Direct Registration Warrants) of the
number of shares of Common Stock issuable upon exercise of the Warrants in
accordance with the Exercise Form.

The Company reserves the right to reject any and all Exercise Forms that it
determines are not in proper form or for which any corresponding agreement by
the Company to exchange would, in the opinion of the Company, be unlawful. Any
such determination by the Company shall be final and binding on the Holders of
the Warrants, absent manifest error. Moreover, the Company



--------------------------------------------------------------------------------

reserves the absolute right to waive any of the conditions to any particular
exercise of Warrants or any defects in the Exercise Form(s) with regard to any
particular exercise of Warrants. The Company shall provide prompt written notice
to the Warrant Agent of any such rejection or waiver.

(h) In the case of Book-Entry Warrants, the Company and the Warrant Agent shall
cooperate with the Depositary and its direct and indirect participants in order
to effectuate the exercise of such Warrants, in accordance with the applicable
practices and procedures of the Depositary and such participants, including the
manner of delivery of notice of exercise by the Beneficial Holders thereof,
which may be substantially in the form of Exhibit C or in such other form as
shall be prescribed by such participants, as applicable.

(i) The Warrant Agent shall not be under any duty to give notice to the Holders
of the Warrants of any irregularities in any exercise of Warrants, nor shall it
incur any liability for the failure to give such notice.

(j) All funds received by the Warrant Agent under this Agreement that are to be
distributed or applied by the Warrant Agent in the performance of services (the
“Funds”) shall be held by the Warrant Agent as agent for the Company and
deposited in one or more bank accounts to be maintained by the Warrant Agent in
its name as agent for the Company. Until paid pursuant to the terms of this
Agreement, the Warrant Agent will hold the Funds through such accounts in:
deposit accounts of commercial banks with Tier 1 capital exceeding $1 billion or
with an average rating above investment grade by S&P (LT Local Issuer Credit
Rating), Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT Issuer Default
Rating) (each as reported by Bloomberg Finance L.P.). The Warrant Agent shall
have no responsibility or liability for any diminution of the Funds that may
result from any deposit made by the Warrant Agent in accordance with this
paragraph, including any losses resulting from a default by any bank, financial
institution or other third party. 

Section 4.4 Issuance of Common Stock.

(a) Upon the effectiveness of any exercise of any Warrants pursuant to Section
4.3, the Company shall, subject to Section 4.6, promptly at its expense, and in
no event later than five (5) Business Days after the Exercise Date, cause to be
issued as directed by the Holder of such Warrants the total number of whole
shares of Common Stock for which such Warrants are being exercised (as the same
may be hereafter adjusted pursuant to Article V) in such denominations as are
requested by the Holder as set forth below:

(i) in the case of the exercise of any Certificated Warrants or Direct
Registration Warrants by the Registered Holder thereof, by electronic entry on
the books of the Company’s transfer agent, registered as directed by the Holder,
and

(ii) in the case of the exercise of any Book-Entry Warrants by the Beneficial
Holder thereof, by same-day or next-day credit to the Depositary in accordance
with the practices and procedures of the Depositary and its respective
participants, delivered to such account as directed by the Holder.



--------------------------------------------------------------------------------

(b) Notwithstanding the five (5) Business Day period set forth in
Section 4.4(a), the Warrant Exercise Shares shall be deemed to have been issued
at the time at which all of the conditions to such exercise have been fulfilled,
and the Holder, or other person to whom the Holder shall direct the issuance
thereof, shall be deemed for all purposes to have become the holder of such
Warrant Exercise Shares at such time.

Section 4.5 Reservation of Shares.

(a) The Company agrees that it shall at all times reserve and keep available out
of its authorized but unissued shares of Common Stock solely for the purpose of
issuance upon the exercise of the Warrants, a number of shares of Common Stock
equal to the aggregate Warrant Exercise Shares issuable upon the exercise of all
outstanding Warrants. The Company shall use commercially reasonable efforts to
take all such actions as may be necessary to assure that all such shares of
Common Stock may be so issued without violating the Company’s governing
documents, any agreements to which the Company is a party on the date thereof,
any requirements of any national securities exchange upon which shares of Common
Stock may be listed or any applicable Laws. The Company shall not take any
action which would cause the number of authorized but unissued shares of Common
Stock to be less than the number of such shares required to be reserved
hereunder for issuance upon exercise of the Warrants.

(b) The Company covenants that it will take such actions as may be necessary or
appropriate in order that all Warrant Exercise Shares issued upon exercise of
the Warrants will, upon issuance in accordance with the terms of this Agreement,
be fully paid and non-assessable and free from any and all (i) security
interests created by or imposed upon the Company and (ii) taxes, liens and
charges with respect to the issuance thereof. If at any time prior to the
expiration of the Exercise Period the number and kind of authorized but unissued
shares of the Company’s capital stock shall not be sufficient to permit exercise
in full of the Warrants, the Company will promptly take such corporate action as
may, in the opinion of its counsel, be reasonably necessary (including seeking
stockholder approval, if required) to increase its authorized but unissued
shares to such number of shares as shall be sufficient for such purposes. The
Company agrees that its issuance of Warrants shall constitute full authority to
its officers who are charged with the issuance of Warrant Exercise Shares to
issue Warrant Exercise Shares upon the exercise of Warrants. Without limiting
the generality of the foregoing, the Company will not increase the stated or par
value per share, if any, of the Common Stock above the Exercise Price per share
in effect immediately prior to such increase in stated or par value.

(c) The Company represents and warrants to the Holders that the issuance of the
Warrants and the issuance of shares of Common Stock upon exercise thereof in
accordance with the terms hereof will not constitute a breach of, or a default
under, its governing documents and any other material agreements to which the
Company is a party on the date hereof.

Section 4.6 Fractional Shares. Notwithstanding any provision to the contrary
contained in this Agreement, the Company shall not be required to issue any
fraction of a share of its capital stock in connection with the exercise of any
Warrants, and in any case where a Registered Holder of Warrants would, except
for the provisions of this Section 4.6, be entitled under the terms thereof to
receive a fraction of a share upon the exercise of such Warrants, the



--------------------------------------------------------------------------------

Company shall, upon the exercise of such Warrants, issue or cause to be issued
only the largest whole number of Warrant Exercise Shares issuable upon such
exercise (and such fraction of a share will be disregarded, and the Holder shall
not have any rights or be entitled to any payment with respect to such fraction
of a share); provided that the number of whole Warrant Exercise Shares which
shall be issuable upon the contemporaneous exercise of any Warrants shall be
computed on the basis of the aggregate number of Warrant Exercise Shares
issuable upon exercise of all such Warrants.

Section 4.7 Close of Books; Par Value. The Company shall not close its books
against the Transfer of any Warrants or any Warrant Exercise Shares in any
manner which interferes with the timely exercise of such Warrants. Without
limiting Section 4.5(b), the Company shall use commercially reasonable efforts
to, from time to time, take all such actions as may be necessary to assure that
the par value per share of the unissued shares of Common Stock acquirable upon
exercise of the Warrants is at all times equal to or less than the Exercise
Price then in effect.

Section 4.8 Payment of Taxes. In connection with the exercise of any Warrants,
the Company shall not be required to pay any tax or other charge imposed in
respect of any transfer involved in the Company’s issuance and delivery of
shares of Common Stock (including certificates therefor) (or any payment of cash
or other property in lieu of such shares) to any recipient other than the Holder
of the Warrants being exercised, and in case of any such tax or other charge,
the Warrant Agent and the Company shall not be required to issue or deliver any
such shares (or cash or other property in lieu of such shares) until (x) such
tax or charge has been paid or an amount sufficient for the payment thereof has
been delivered to the Warrant Agent or the Company or (y) it has been
established to the Company’s and the Warrant Agent’s satisfaction that any such
tax or other charge that is or may become due has been paid. For the avoidance
of doubt, the Warrant Agent shall not have any duty or obligation to take any
action under any section of this Agreement that requires the payment of taxes or
charges, unless and until the Warrant Agent is satisfied that all such taxes
and/or charges have been paid.

ARTICLE V

ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF

WARRANT EXERCISE SHARES

In order to prevent dilution of the purchase rights granted under the Warrants,
the number of Warrant Exercise Shares issuable upon exercise of each Warrant
shall be subject to adjustment from time to time as provided in this Article V
(in each case, after taking into consideration any prior adjustments pursuant to
this Article V).

Section 5.1 Adjustment to Number of Warrant Exercise Shares Upon Issuance of
Common Stock. Except as provided in Section 5.2, and except in the case of an
event described in either Section 5.4 or Section 5.5, if the Company shall, at
any time or from time to time after the Effective Date, issue or sell, or in
accordance with Section 5.3 is deemed to have issued or sold, any shares of
Common Stock without consideration or for consideration per share less than the
Fair Market Value of each such share of Common Stock, then immediately upon such
issuance or sale (or deemed issuance or sale), the number of Warrant Exercise
Shares issuable



--------------------------------------------------------------------------------

upon exercise of the Warrants immediately prior to any such issuance or sale (or
deemed issuance or sale) shall be increased to a number of Warrant Exercise
Shares equal to the product obtained by multiplying the number of Warrant
Exercise Shares issuable upon exercise of the Warrants immediately prior to such
issuance or sale (or deemed issuance or sale) by a fraction (which shall in no
event be less than one), (i) the numerator of which shall be the number of
shares of Common Stock Deemed Outstanding immediately after such issuance or
sale (or deemed issuance or sale) and (ii) the denominator of which shall be the
sum of (A) the number of shares of Common Stock Deemed Outstanding immediately
prior to such issuance or sale (or deemed issuance or sale) plus (B) the
aggregate number of shares of Common Stock which the aggregate amount of
consideration, if any, received by the Company upon such issuance or sale (or
deemed issuance or sale) would purchase at the Fair Market Value of each such
share of Common Stock.

Section 5.2 Exceptions To Adjustment Upon Issuance of Common Stock. Anything
herein to the contrary notwithstanding, there shall be no adjustment to the
number of Warrant Exercise Shares issuable upon exercise of the Warrants with
respect to any Excluded Issuance.

Section 5.3 Effect of Certain Events on Adjustment to Number of Warrant Exercise
Shares. For purposes of determining the adjusted number of Warrant Exercise
Shares under Section 5.1, the following shall be applicable:

(a) Issuance of Options. If the Company shall, at any time or from time to time
after the Effective Date, in any manner grant or sell (whether directly, through
a subsidiary of the Company or by assumption in a merger or otherwise) any
Options, whether or not such Options or the right to convert or exchange any
Convertible Securities issuable upon the exercise of such Options are
immediately exercisable, and the price per share (determined as provided in this
paragraph and in Section 5.3(e)) for which Common Stock is issuable upon the
exercise of such Options or upon the conversion or exchange of Convertible
Securities issuable upon the exercise of such Options is less than the Fair
Market Value of a share of Common Stock immediately prior to the time of the
granting or sale of such Options, then the total maximum number of shares of
Common Stock issuable upon the exercise of such Options or upon conversion or
exchange of the total maximum amount of Convertible Securities issuable upon the
exercise of such Options shall be deemed to have been issued as of the date of
granting or sale of such Options (and thereafter shall be deemed to be
outstanding for purposes of adjusting the number of Warrant Exercise Shares
under Section 5.1), at a price per share equal to the quotient obtained by
dividing (A) the sum (which sum shall constitute the applicable consideration
received for purposes of Section 5.1) of (x) the total amount, if any, received
or receivable by the Company as consideration for the granting or sale of all
such Options, plus (y) the minimum aggregate amount of additional consideration
payable to the Company upon the exercise of all such Options, plus (z), in the
case of such Options which relate to Convertible Securities, the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the issuance or sale of all such Convertible Securities and the conversion
or exchange of all such Convertible Securities, by (B) the total maximum number
of shares of Common Stock issuable upon the exercise of all such Options or upon
the conversion or exchange of all Convertible Securities issuable upon the
exercise of all such Options. Except as otherwise provided in Section 5.3(c), no
further adjustment of the number of Warrant Exercise Shares shall be made upon
the actual issuance of Common Stock or of Convertible Securities upon exercise
of such Options or upon the actual issuance of Common Stock upon conversion or
exchange of Convertible Securities issuable upon exercise of such Options.



--------------------------------------------------------------------------------

(b) Issuance of Convertible Securities. If the Company shall, at any time or
from time to time after the Effective Date, in any manner grant or sell (whether
directly, through a subsidiary of the Company or by assumption in a merger or
otherwise) any Convertible Securities, whether or not the right to convert or
exchange any such Convertible Securities is immediately exercisable, and the
price per share (determined as provided in this paragraph and in Section 5.3(e))
for which Common Stock is issuable upon the conversion or exchange of such
Convertible Securities is less than the Fair Market Value of a share of Common
Stock immediately prior to the time of the granting or sale of such Convertible
Securities, then the total maximum number of shares of Common Stock issuable
upon conversion or exchange of the total maximum amount of such Convertible
Securities shall be deemed to have been issued as of the date of granting or
sale of such Convertible Securities (and thereafter shall be deemed to be
outstanding for purposes of adjusting the number of Warrant Exercise Shares
pursuant to Section 5.1), at a price per share equal to the quotient obtained by
dividing (A) the sum (which sum shall constitute the applicable consideration
received for purposes of Section 5.1) of (x) the total amount, if any, received
or receivable by the Company as consideration for the granting or sale of such
Convertible Securities, plus (y) the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the conversion or exchange of
all such Convertible Securities, by (B) the total maximum number of shares of
Common Stock issuable upon the conversion or exchange of all such Convertible
Securities. Except as otherwise provided in Section 5.3(c), (A) no further
adjustment of the number of Warrant Exercise Shares shall be made upon the
actual issuance of Common Stock upon conversion or exchange of such Convertible
Securities and (B) no further adjustment of the number of Warrant Exercise
Shares shall be made by reason of the issue or sale of Convertible Securities
upon exercise of any Options to purchase any such Convertible Securities for
which adjustments of the number of Warrant Exercise Shares have been made
pursuant to the other provisions of this Section 5.3.

(c) Change in Terms of Options or Convertible Securities. Upon any change in any
of (A) the total amount received or receivable by the Company as consideration
for the granting or sale of any Options or Convertible Securities referred to in
Section 5.3(a) or Section 5.3(b), (B) the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the exercise of any Options
or upon the issuance, conversion or exchange of any Convertible Securities
referred to in Section 5.3(a) or Section 5.3(b), (C) the rate at which
Convertible Securities referred to in Section 5.3(a) or Section 5.3(b) are
convertible into or exchangeable for Common Stock, or (D) the maximum number of
shares of Common Stock issuable in connection with any Options referred to in
Section 5.3(a) or any Convertible Securities referred to in Section 5.3(b) (in
each case, other than in connection with an Excluded Issuance), then (whether or
not the original issuance or sale of such Options or Convertible Securities
resulted in an adjustment to the number of Warrant Exercise Shares pursuant to
this Article V) the number of Warrant Exercise Shares issuable upon exercise of
the Warrants at the time of such change shall be adjusted or readjusted, as
applicable, to the number of Warrant Exercise Shares which would have been in
effect at such time pursuant to the provisions of this Article V had such
Options or Convertible Securities still outstanding provided for such changed
consideration, conversion rate or maximum number of shares, as the case may be,
at the time initially granted, issued or sold, but only if as a result of such
adjustment or readjustment, the number of Warrant Exercise Shares issuable upon
exercise of the Warrants is increased.



--------------------------------------------------------------------------------

(d) Treatment of Expired or Terminated Options or Convertible Securities. Upon
the expiration or termination of any unexercised Option (or portion thereof) or
any unconverted or unexchanged Convertible Security (or portion thereof) for
which any adjustment (either upon its original issuance or upon a revision of
its terms) was made pursuant to this Article V (including without limitation
upon the redemption or purchase for consideration of all or any portion of such
Option or Convertible Security by the Company), the number of Warrant Exercise
Shares then issuable upon exercise of the Warrants shall forthwith be changed
pursuant to the provisions of this Article V to the number of Warrant Exercise
Shares which would have been in effect at the time of such expiration or
termination had such unexercised Option (or portion thereof) or unconverted or
unexchanged Convertible Security (or portion thereof), to the extent outstanding
immediately prior to such expiration or termination, never been issued.

(e) Calculation of Consideration Received. If the Company shall, at any time or
from time to time after the Effective Date, issue or sell, or is deemed to have
issued or sold in accordance with this Section 5.3 any shares of Common Stock,
Options or Convertible Securities: (i) for cash, the consideration received
therefor shall be deemed to be the net amount received by the Company therefor;
(ii) for consideration other than cash, the amount of the consideration other
than cash received by the Company shall be the fair value of such consideration,
except where such consideration consists of marketable securities, in which case
the amount of consideration received by the Company shall be the market price
(as reflected on any securities exchange, quotation system or association or
similar pricing system covering such security) for such securities as of the end
of business on the date of receipt of such securities; (iii) for no specifically
allocated consideration in connection with an issuance or sale of other
securities of the Company, together comprising one integrated transaction, the
amount of the consideration therefor shall be deemed to be the fair value of
such portion of the aggregate consideration received by the Company in such
transaction as is attributable to such shares of Common Stock, Options or
Convertible Securities, as the case may be, issued in such transaction; or (iv)
to the owners of the non-surviving entity in connection with any merger in which
the Company is the surviving corporation, the amount of consideration therefor
shall be deemed to be the fair value of such portion of the net assets and
business of the non-surviving entity as is attributable to such shares of Common
Stock, Options or Convertible Securities, as the case may be, issued to such
owners. The net amount of any cash consideration and the fair value of any
consideration other than cash or marketable securities shall be determined in
good faith the Board of Directors, whose determination shall be described in a
resolution.

(f) Record Date. For purposes of any adjustment to the number of Warrant
Exercise Shares in accordance with this Article V, in case the Company shall
take a record of the holders of its Common Stock for the purpose of entitling
them (i) to receive a dividend or other distribution payable in Common Stock,
Options or Convertible Securities or (ii) to subscribe for or purchase Common
Stock, Options or Convertible Securities, then such record date shall be deemed
to be the date of the issue or sale of the shares of Common Stock deemed to have
been issued or sold upon the declaration of such dividend or the making of such
other distribution or the date of the granting of such right of subscription or
purchase, as the case may be.



--------------------------------------------------------------------------------

(g) Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company or any of its wholly-owned subsidiaries, and the disposition of any such
shares (other than the cancellation or retirement thereof or the transfer of
such shares among the Company and its wholly-owned subsidiaries) shall be
considered an issue or sale of Common Stock for the purpose of this Article V.

Section 5.4 Adjustment to Number of Warrant Exercise Shares Upon Dividend,
Subdivision or Combination of Common Stock. If the Company shall, at any time or
from time to time after the Effective Date, (i) pay a dividend or make any other
distribution upon the Common Stock or any other capital stock of the Company
payable in shares of Common Stock or in Options or Convertible Securities, or
(ii) subdivide (by any stock split, recapitalization or otherwise) its
outstanding shares of Common Stock into a greater number of shares, the number
of Warrant Exercise Shares issuable upon exercise of the Warrants immediately
prior to any such dividend, distribution or subdivision shall be proportionately
increased. If the Company at any time combines (by combination, reverse stock
split or otherwise) its outstanding shares of Common Stock into a smaller number
of shares, the number of Warrant Exercise Shares issuable upon exercise of the
Warrants immediately prior to such combination shall be proportionately
decreased. Any adjustment under this Section 5.4 shall become effective at the
close of business on the date the dividend, subdivision or combination becomes
effective.

Section 5.5 Adjustment to Number of Warrant Exercise Shares Upon Reorganization,
Reclassification, Consolidation or Merger. In the event of any (i) capital
reorganization of the Company, (ii) reclassification of the stock of the Company
(other than a change in par value or from par value to no par value or from no
par value to par value or as a result of a stock dividend or subdivision,
split-up or combination of shares), (iii) consolidation or merger of the Company
with or into another Person, (iv) sale of all or substantially all of the
Company’s assets to another Person or (v) other similar transaction (other than
any such transaction covered by Section 5.4), in each case which entitles the
holders of Common Stock to receive (either directly or upon subsequent
liquidation) stock, securities or assets with respect to or in exchange for
Common Stock, the Warrants shall, immediately after such reorganization,
reclassification, consolidation, merger, sale or similar transaction, remain
outstanding and shall thereafter, in lieu of or in addition to (as the case may
be) the number of Warrant Exercise Shares then exercisable under the Warrants,
be exercisable for the kind and number of shares of stock or other securities or
assets of the Company or of the successor Person resulting from such transaction
to which the Holders would have been entitled upon such reorganization,
reclassification, consolidation, merger, sale or similar transaction if the
Holders had exercised the Warrants in full immediately prior to the time of such
reorganization, reclassification, consolidation, merger, sale or similar
transaction and acquired the applicable number of Warrant Exercise Shares then
issuable upon exercise of the Warrants as a result of such exercise (without
taking into account any limitations or restrictions on the exercisability of the
Warrants); and, in such case, appropriate adjustment (in form and substance
satisfactory to the Holders) shall be made with respect to the Holders’ rights
under the Warrants to insure that the provisions of this Article V shall
thereafter be applicable, as nearly as possible, to the Warrants in relation to
any shares of stock, securities or assets thereafter acquirable upon exercise of
the Warrants. The provisions of this Section 5.5 shall similarly apply to
successive reorganizations, reclassifications, consolidations, mergers, sales or
similar transactions. The Company shall not effect any such reorganization,



--------------------------------------------------------------------------------

reclassification, consolidation, merger, sale or similar transaction unless,
prior to the consummation thereof, the successor Person (if other than the
Company) resulting from such reorganization, reclassification, consolidation,
merger, sale or similar transaction, shall assume, by written instrument
substantially similar in form and substance to this Agreement and satisfactory
to the Holders, the obligation to deliver to the Holders such shares of stock,
securities or assets which, in accordance with the foregoing provisions, such
Holders shall be entitled to receive upon exercise of the Warrants.
Notwithstanding anything to the contrary contained herein, with respect to any
corporate event or other transaction contemplated by the provisions of this
Section 5.5, the Holders shall have the right to elect prior to the consummation
of such event or transaction, to give effect to the exercise rights contained in
Section 4.2 instead of giving effect to the provisions contained in this Section
5.5 with respect to the Warrants.

Section 5.6 Other Dividends and Distributions. If the Company shall, at any time
or from time to time after the Effective Date, make or declare, or fix a record
date for the determination of holders of Common Stock entitled to receive, a
dividend or any other distribution payable in securities of the Company (other
than a dividend or distribution of shares of Common Stock, Options or
Convertible Securities in respect of outstanding shares of Common Stock), cash
or other property, then, and in each such event, provision shall be made so that
each Holder shall receive upon exercise of the Warrants held by such Holder, in
addition to the number of Warrant Exercise Shares receivable thereupon, the kind
and amount of securities of the Company, cash or other property which such
Holder would have been entitled to receive had the Warrants held by such Holder
been exercised in full into Warrant Exercise Shares on the date of such event
and had such Holder thereafter, during the period from the date of such event to
and including the Exercise Date, retained such securities, cash or other
property receivable by them as aforesaid during such period, giving application
to all adjustments called for during such period under this Article V with
respect to the rights of such Holder; provided, that no such provision shall be
made if the Holders receive, simultaneously with the distribution to the holders
of Common Stock, a dividend or other distribution of such securities, cash or
other property in an amount equal to the amount of such securities, cash or
other property as the Holders would have received if the Warrants had been
exercised in full into Warrant Exercise Shares on the date of such event.

Section 5.7 Certain Events. If any event of the type contemplated by the
provisions of this Article V but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features) occurs, then the
Board of Directors shall make an appropriate adjustment in the number of Warrant
Exercise Shares issuable upon exercise of the Warrants so as to protect the
rights of the Holders in a manner consistent with the provisions of this Article
V; provided, that no such adjustment pursuant to this Section 5.7 shall decrease
the number of Warrant Exercise Shares issuable as otherwise determined pursuant
to this Article V.

Section 5.8 Notices. Whenever the number and/or kind of Warrant Exercise Shares
is adjusted as herein provided, the Company shall (i) prepare and deliver, or
cause to be prepared and delivered, forthwith to the Warrant Agent a written
statement setting forth the adjusted number and/or kind of shares issuable upon
the exercise of Warrants after such adjustment, the facts requiring such
adjustment and the computation by which adjustment was made, and (ii) cause the
Warrant Agent to give written notice to each Registered Holder in the manner
provided



--------------------------------------------------------------------------------

in Section 9.2 below, of the record date or the effective date of the
event. Failure to give such notice, or any defect therein, shall not affect the
legality or validity of such event. The Warrant Agent shall be fully protected
in relying upon any such written notice delivered in accordance with this
Section 5.8, and on any adjustment therein contained, and shall not be deemed to
have knowledge of any such adjustment unless and until it shall have received
such written notice. Notwithstanding anything to the contrary contained herein,
the Warrant Agent shall have no duty or obligation to investigate or confirm
whether the information contained in any such written notice complies with the
terms of this Agreement or any other document, including the Warrant
Certificates. The Warrant Agent shall have no duty to determine when an
adjustment under this Article V should be made, how any such adjustment should
be calculated, or the amount of any such adjustment.

Section 5.9 Form of Warrant After Adjustments. The form of the Warrant
Certificate need not be changed because of any adjustments in the number and/or
kind of shares issuable upon exercise of the Warrants, and Warrant Certificates
theretofore or thereafter issued may continue to express the same number and
kind of shares as are stated therein, as initially issued. The Company, however,
may at any time in its sole discretion make any change in the form of Warrant
Certificate that it may deem appropriate to give effect to such adjustments and
that does not affect the substance of the Warrant Certificate (including the
rights, duties, liabilities or obligations of the Warrant Agent), and any
Warrant Certificate thereafter issued, whether in exchange or substitution for
an outstanding Warrant Certificate, may be in the form so changed.

Section 5.10 Deferral or Exclusion of Certain Adjustments No adjustment to the
number of Warrant Exercise Shares shall be required hereunder unless such
adjustment together with other adjustments carried forward as provided below,
would result in an increase or decrease of at least one percent (1%) of the
number of Warrant Exercise Shares; provided that any adjustments which by reason
of this Section 5.10 are not required to be made shall be carried forward and
taken into account in any subsequent adjustment. Subject to Section 4.5(b), no
adjustment need be made for a change in the par value of the shares of Common
Stock. All calculations under this Section 5.10 shall be made to the nearest one
one-thousandth (1/1,000) of a share.

ARTICLE VI

TRANSFER AND EXCHANGE

OF WARRANTS

Section 6.1 Registration of Transfers and Exchanges.

(a) Transfer and Exchange of Book-Entry Warrants. The Transfer (as defined
below) and exchange of Book-Entry Warrants shall be effected through the
Depositary and its direct and indirect participants, in accordance with the
practices and procedures therefor of the Depositary and such participants. As
used herein, “Transfer” means any transfer, sale, assignment or other
disposition of the Warrants.



--------------------------------------------------------------------------------

(b) Exchange of Book-Entry Warrants for Certificated Warrants or Direct
Registration Warrants. If at any time:

(i) the Depositary for the Global Warrant Certificates notifies the Company that
the Depositary is unwilling or unable to continue as Depositary for the Global
Warrant Certificates and a successor Depositary for the Global Warrant
Certificates is not appointed by the Company within 90 days after delivery of
such notice; or

(ii) the Company, in its sole discretion, notifies the Warrant Agent in writing
that it elects to exclusively cause the issuance of Certificated Warrants or
Direct Registration Warrants under this Agreement, then upon written
instructions signed by an Appropriate Officer of the Company, the Warrant Agent
shall register and issue Certificated Warrants, or shall register Direct
Registration Warrants, in an aggregate number equal to the number of Book-Entry
Warrants represented by the Global Warrant Certificates, in accordance with such
written instructions. Such written instructions provided by the Company shall
state that the Certificated Warrants or Direct Registration Warrants issued in
exchange for Book-Entry Warrants pursuant to this Section 6.1(a) shall be
registered in such names and in such amounts as the Depositary, pursuant to
instructions from its direct or indirect participants or otherwise, shall
instruct the Warrant Agent.

(c) Transfer and Exchange of Certificated Warrants or Direct Registration
Warrants. When Certificated Warrants or Direct Registration Warrants are
presented to the Warrant Agent with a written request:

(i) to register the Transfer of such Certificated Warrants or Direct
Registration Warrants; or

(ii) to exchange such Certificated Warrants or Direct Registration Warrants for
an equal number of Certificated Warrants or Direct Registration Warrants,
respectively, of other authorized denominations,

the Warrant Agent shall register the Transfer or make the exchange, and in the
case of Certificated Warrants shall issue such new Warrant Certificates, as
requested if its customary requirements for such transactions are met, provided,
that (A) the Warrant Agent shall have received (x) a written instruction of
Transfer in form satisfactory to the Warrant Agent, duly executed by the
Registered Holder thereof or by his attorney, duly authorized in writing, (y) a
written order of the Company signed by an Appropriate Officer authorizing such
exchange and (z) in the case of Certificated Warrants, surrender of the Warrant
Certificate or Warrant Certificates representing same duly endorsed for Transfer
or exchange.

(d) Exchange of Certificated Warrants or Direct Registration Warrants for
Book-Entry Warrants. Certificated Warrants or Direct Registration Warrants that
are not subject to any Warrant Restrictions or subject to the restrictions set
forth in Section 6.4, may be exchanged for Book-Entry Warrants upon satisfaction
of the requirements set forth below. Upon receipt by the Warrant Agent of
appropriate written instruments of transfer with respect to such Certificated
Warrants or Direct Registration Warrants, in form satisfactory to the Warrant
Agent, and in the case of Certificated Warrants, surrender of the Warrant
Certificate or Certificate(s)



--------------------------------------------------------------------------------

representing same duly endorsed for Transfer or exchange, together with written
instructions directing the Warrant Agent to make, or to direct the Depositary to
make, an endorsement on the Global Warrant Certificate to reflect an increase in
the number of Warrants represented by the Global Warrant Certificate equal to
the number of Warrants represented by such Certificated Warrants or Direct
Registration Warrants, then the Warrant Agent shall cancel such Certificated
Warrants or Direct Registration Warrants on the Warrant Register and cause, or
direct the Depositary to cause, in accordance with the standing instructions and
procedures existing between the Depositary and the Warrant Agent, the number of
Book-Entry Warrants represented by the Global Warrant Certificate to be
increased accordingly. If no Global Warrant Certificates are then outstanding,
or if the Global Warrant Certificates then outstanding cannot be used for such
purposes, the Company shall issue and the Warrant Agent shall countersign, by
either manual or facsimile signature, a new Global Warrant Certificate
representing the appropriate number of Book-Entry Warrants. Any exchange
pursuant to this Section 6.1(d) shall be subject to the Company’s prior written
approval.

(e) Restrictions on Transfer and Exchange of Global Warrant Certificates.
Notwithstanding any other provisions of this Agreement (other than the
provisions set forth in Section 6.1(f)), unless and until it is exchanged in
whole for Certificated Warrants or Direct Registration Warrants, a Global
Warrant Certificate may not be transferred as a whole except by the Depositary
to a nominee of the Depositary or by a nominee of the Depositary to the
Depositary or another nominee of the Depositary or by the Depositary or any such
nominee to a successor Depositary or a nominee of such successor Depositary.

(f) Restrictions on Transfer. No Warrants or Warrant Exercise Shares shall be
sold, exchanged or otherwise transferred in violation of the Securities Act or
state securities Laws or the Company’s articles of incorporation.

(g) Exchange of Global Warrant Certificate. A Global Warrant Certificate may be
exchanged for another Global Warrant Certificate of like or similar tenor for
purposes of complying with the practices and procedures of the Depositary.

(h) Cancellation of Global Warrant Certificate. At such time as all beneficial
interests in a Global Warrant Certificates have either been exchanged for
Certificated Warrants or Direct Registration Warrants, redeemed, repurchased or
cancelled, the Global Warrant Certificate shall be returned to, or retained and
cancelled pursuant to applicable Law by, the Warrant Agent, upon written
instructions from the Company satisfactory to the Warrant Agent.

Section 6.2 Obligations with Respect to Transfers and Exchanges of Warrants.

(a) All Certificated Warrants or Direct Registration Warrants issued upon any
registration of Transfer or exchange of Certificated Warrants or Direct
Registration Warrants, respectively, shall be the valid obligations of the
Company, entitled to the same benefits under this Agreement as the Certificated
Warrants or Direct Registration Warrants surrendered upon such registration of
Transfer or exchange. No service charge shall be made to a Registered Holder for
any registration, Transfer or exchange of any Certificated Warrants or Direct
Registration Warrants, but the Company or the Warrant Agent may require payment
of a sum sufficient to cover any stamp or other tax or other charge that may be
imposed on the Registered



--------------------------------------------------------------------------------

Holder in connection with any such exchange or registration of Transfer. The
Warrant Agent shall forward any such sum collected by it to the Company or to
such persons as the Company shall specify by written notice. The Warrant Agent
shall have no obligation to effect an exchange or register a Transfer unless and
until it is satisfied that all such taxes and/or charges have been paid.

(b) So long as the Depositary, or its nominee, is the registered owner of a
Global Warrant Certificate, the Depositary or such nominee, as the case may be,
shall be considered by the Company, the Warrant Agent, and any agent of the
Company or the Warrant Agent as the sole owner or holder of the Warrants
represented by such Global Warrant Certificate for all purposes under this
Agreement. Neither the Company nor the Warrant Agent, in its capacity as
registrar for such Warrants, will have any responsibility or liability for any
aspect of the records relating to beneficial interests in a Global Warrant
Certificate or for maintaining, supervising or reviewing any records relating to
such beneficial interests. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Warrant Agent, or any agent of the Company or the
Warrant Agent from giving effect to any written certification, proxy, or other
authorization furnished by the Depositary or impair the operation of customary
practices of the Depositary governing the exercise of the rights of a holder of
a beneficial interest in a Global Warrant Certificate.

(c) Subject to Section 6.1(c) and this Section 6.2, the Warrant Agent shall,

(i) in the case of Certificated Warrants, upon receipt of all information
required to be delivered hereunder, from time to time register the Transfer of
any outstanding Certificated Warrants in the Warrant Register, upon delivery by
the Registered Holder thereof, at the Warrant Agent’s office designated for such
purpose, of the Warrant Certificate representing such Certificated Warrants,
properly completed and duly endorsed for Transfer, by the Registered Holder
thereof or by the duly appointed legal representative thereof or by a duly
authorized attorney, and upon any such registration of Transfer, a new Warrant
Certificate shall be issued to the transferee.

(ii) in the case of Direct Registration Warrants, upon receipt of all
information required to be delivered hereunder, from time to time register the
Transfer of any outstanding Direct Registration Warrants in the Warrant
Register, upon delivery by the Registered Holder thereof, at the Warrant Agent’s
office designated for such purpose, of a form of assignment substantially in the
form of Exhibit D hereto, properly completed and duly executed by the Registered
Holder thereof or by the duly appointed legal representative thereof or by a
duly authorized attorney, and upon any such registration of Transfer, new Direct
Registration Warrants shall be issued to the transferee.

Section 6.3 Fractional Warrants. The Warrant Agent shall not effect any
registration of Transfer or exchange which will result in the issuance of a
fraction of a Warrant.

Section 6.4 Restricted Warrants; Legends. Notwithstanding anything contained in
this Agreement, the Company will cause any Warrants that are distributed or
issued hereunder to be issued as Certificated Warrants represented by Warrant
Certificates bearing a legend in



--------------------------------------------------------------------------------

substantially the following form, or as Direct Registration Warrants with a
notation to a similar effect on the Warrant Register:

THE WARRANTS REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) AND HAVE NOT BEEN REGISTERED PURSUANT TO THE
SECURITIES ACT OR OTHER APPLICABLE SECURITIES LAWS. THESE WARRANTS (AND THE
SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE THEREOF) MAY NOT BE TRANSFERRED,
SOLD, ASSIGNED, OR OTHERWISE DISPOSED EXCEPT (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, OR (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER.

The Warrant Exercise Shares issued upon exercise of any such Warrants shall be
issued in the form of registered stock certificates bearing a legend indicating
that transfer may be restricted under United States federal and state securities
laws, or in the form of an electronic entry on the stock register maintained by
the transfer agent for the Common Stock with a notation to a similar effect.

The Holder (or its transferee, as applicable) of any such Warrants or Warrant
Exercise Shares, as applicable, shall be entitled to receive from the Company,
without expense, new securities of like tenor not bearing the restrictive legend
set forth above when (a) all such Warrants or Warrant Exercise Shares, as
applicable, shall have been (i) effectively registered under the Securities Act
and disposed of in accordance with a registration statement covering such
securities or (ii) disposed of pursuant to the provisions of Rule 144 or any
comparable rule under the Securities Act or (b) when, in the written reasonable
opinion of independent counsel for such Holder (which counsel shall be
experienced in Securities Act matters and which counsel and opinion shall be
reasonably satisfactory to the Company), such restrictions are no longer
required in order to insure compliance with the Securities Act (including,
without limitation, when all such Warrants or Warrant Exercise Shares, as
applicable, could be sold in a single transaction pursuant to Rule 144 without
restriction as to volume or manner of sale).

ARTICLE VII

OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF WARRANTS

Section 7.1 No Rights or Liability as Stockholder. Nothing contained in the
Warrants shall be construed as conferring upon the Holder or his, her or its
transferees the right to vote or to receive dividends or to consent or to
receive notice as a stockholder in respect of any meeting of stockholders for
the election of directors of the Company or of any other matter, or any rights
whatsoever as stockholders of the Company. The vote or consent of any Holder
shall not be required with respect to any action or proceeding of the Company
and no Holder shall have any right not expressly conferred hereunder or under,
or by applicable Law with respect to, the Warrants or any Warrant Certificates
held by such Holder. Except as otherwise provided herein, no Holder, by reason
of the ownership or possession of a Warrant or Warrant Certificate, shall



--------------------------------------------------------------------------------

have any right to receive any cash dividends, stock dividends, allotments or
rights or other distributions paid, allotted or distributed or distributable to
the holders of Common Stock prior to, or for which the relevant record date
preceded, the date of the exercise of such Warrant. No provision thereof and no
mere enumeration therein of the rights or privileges of the Holder shall give
rise to any liability of such Holder for the Exercise Price hereunder or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

Section 7.2 Notice to Registered Holders. The Company shall give notice to
Registered Holders by regular mail, and prompt written notice thereof to the
Warrant Agent, if at any time prior to the expiration or exercise in full of the
Warrants, any of the following events shall occur:

(a) the payment of any dividend payable in any securities upon shares of Common
Stock or the making of any distribution (other than a regular quarterly cash
dividend) to all holders of Common Stock;

(b) the issuance to all holders of Common Stock of any additional shares of
Common Stock or of rights, options or warrants to subscribe for or purchase
Common Stock or of any other subscription rights, options or warrants;

(c) the issuance of any Additional Common Stock, Options or Convertible
Securities that would result in an adjustment to the number of Warrant Exercise
Shares issuable upon exercise of the Warrants pursuant to Article V;

(d) a capital reorganization of the Company, reclassification of the Common
Stock of the Company, consolidation or merger of the Company with or into
another Person, or sale of all or substantially all of the Company’s assets to
another Person;

(e) a dissolution, liquidation or winding up of the Company; or

(f) the occurrence of any other event that would result in an adjustment to the
number of Warrant Exercise Shares issuable upon exercise of the Warrants under
Article V.

Such giving of notice shall be initiated at least ten (10) days prior to the
date fixed as the record date or the date of closing of the Company’s stock
transfer books for the determination of the stockholders entitled to such
dividend, distribution or subscription rights, or of the stockholders entitled
to vote on such capital reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding up or the proposed effective date of a
capital reorganization, reclassification, consolidation, merger, sale, issuance
of Additional Common Stock, Options or Convertible Securities or any other event
that would result in an adjustment to the number of Warrant Exercise Shares
issuable upon exercise of the Warrants under Article V. Such notice shall
specify such record date or the date of closing the stock transfer books or
proposed effective date, as the case may be. Failure to provide such notice
shall not affect the validity of any action taken. For the avoidance of doubt,
no such notice (or failure to provide it to any Holder) shall supersede or limit
any adjustment called for by Article V by reason of any event as to which notice
is required by this Section 7.2.



--------------------------------------------------------------------------------

Section 7.3 Lost, Stolen, Mutilated or Destroyed Warrant Certificates. If
any Warrant Certificate is lost, stolen, mutilated or destroyed, the Company may
issue, and upon written request by the Company, the Warrant Agent shall
countersign, either by manual or facsimile signature, and deliver, in exchange
and substitution for and upon cancellation of the mutilated Warrant Certificate,
or in lieu of and substitution for the Warrant Certificate lost, stolen or
destroyed, a new Warrant Certificate of like tenor in accordance with written
instructions from the Company and subject to the terms of this Section 7.3. In
the case of Warrant Certificates other than Global Warrant Certificates, the
Company or the Warrant Agent may in its discretion require evidence reasonably
satisfactory to it of the loss, theft or destruction of such Warrant
Certificate, and an open penalty surety bond satisfactory to it and holding it
and the Company harmless and absent notice to the Warrant Agent that such
replacement certificates have been acquired by a bona fide purchaser. Applicants
for such substitute Warrant Certificates shall also comply with such other
regulations and pay such other charges as the Company or the Warrant Agent may
require.

Section 7.4 Cancellation of Warrants. If the Company shall purchase or otherwise
acquire Warrants, such Warrants shall be cancelled and retired, in the case of
Certificated Warrants or Direct Registration Warrants, by appropriate notation
on the Warrant Register, and, in the case of Book-Entry Warrants, in accordance
with the practices and procedures of the Depositary, including if required by
such practices and procedures by appropriate notation on the applicable Global
Warrant Certificate.

ARTICLE VIII

CONCERNING THE WARRANT AGENT AND OTHER MATTERS

Section 8.1 Resignation, Removal, Consolidation or Merger of Warrant Agent.

(a) Appointment of Successor Warrant Agent. The Warrant Agent, or any successor
to it hereafter appointed, may resign its duties and be discharged from all
further duties and liabilities hereunder after giving sixty (60) days’ notice in
writing to the Company. In the event of any such resignation of the Warrant
Agent or successor thereto, the Company shall promptly give notice of such
resignation to Registered Holders by regular mail. If the office of the Warrant
Agent becomes vacant by resignation or incapacity to act or otherwise, the
Company shall appoint in writing a successor Warrant Agent in place of the
Warrant Agent. If the Company shall fail to make such appointment within a
period of sixty (60) days after it has been notified in writing of such
resignation or incapacity by the Warrant Agent or by the Registered Holder of a
Warrant, then the Registered Holder of any Warrant may apply to the Supreme
Court of the State of New York for the County of New York for the appointment of
a successor Warrant Agent at the Company’s cost. The Company may, at any time
and for any reason at no cost to the Holders, remove the Warrant Agent and
appoint a successor Warrant Agent by written instrument signed by the Company
and specifying such removal and the date when it is intended to become
effective, one copy of which shall be delivered to the Warrant Agent being
removed and one copy to the successor Warrant Agent. Any successor Warrant
Agent, whether appointed by the Company or by such court, shall be a Person
organized and existing under the Laws of the United States of America, or any
state thereunder, in good standing. After appointment, any successor Warrant
Agent shall be vested with all the authority, powers, rights, immunities, duties



--------------------------------------------------------------------------------

and obligations of its predecessor Warrant Agent with like effect as if
originally named as Warrant Agent hereunder, without any further act or deed;
but if for any reason it becomes necessary or appropriate, the predecessor
Warrant Agent shall execute and deliver, at the expense of the Company, an
instrument transferring to such successor Warrant Agent all the authority,
powers, rights, immunities, duties and obligations of such predecessor Warrant
Agent hereunder; and upon request of any successor Warrant Agent, the Company
shall make, execute, acknowledge and deliver any and all instruments in writing
for more fully and effectually vesting in and confirming to such successor
Warrant Agent all such authority, powers, rights, immunities, duties and
obligations.

(b) Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall (i) give notice thereof to the predecessor
Warrant Agent and the transfer agent for the Common Stock not later than the
effective date of any such appointment, and (ii) cause written notice thereof to
be delivered to each Registered Holder at such Holder’s address appearing on the
Warrant Register. Failure to give any notice provided for in this Section 8.1(b)
or any defect therein shall not affect the legality or validity of the removal
of the Warrant Agent or the appointment of a successor Warrant Agent, as the
case may be.

(c) Merger, Consolidation or Name Change of Warrant Agent.

(i) Any Person into which the Warrant Agent may be merged or with which it may
be consolidated or any Person resulting from any merger or consolidation to
which the Warrant Agent shall be a party shall be the successor Warrant Agent
under this Agreement, without any further act or deed, if such person would be
eligible for appointment as a successor Warrant Agent under the provisions of
Section 8.1(a). If any of the Warrant Certificates have been countersigned but
not delivered at the time such successor to the Warrant Agent succeeds under
this Agreement, any such successor to the Warrant Agent may adopt the
countersignature of any previous Warrant Agent; and if at that time any of the
Warrant Certificates shall not have been countersigned, any successor to the
Warrant Agent may countersign such Warrant Certificates either in the name of
the predecessor Warrant Agent or in the name of the successor Warrant Agent; and
in all such cases such Warrant Certificates shall have the full force provided
in the Warrant Certificates and in this Agreement.

(ii) If at any time the name of the Warrant Agent is changed and at such time
any of the Warrant Certificates have been countersigned but not delivered, the
Warrant Agent whose name has changed may adopt the countersignature under its
prior name; and if at that time any of the Warrant Certificates have not been
countersigned, the Warrant Agent may countersign such Warrant Certificates
either in its prior name or in its changed name; and in all such cases such
Warrant Certificates shall have the full force provided in the Warrant
Certificates and in this Agreement.

Section 8.2 Fees and Expenses of Warrant Agent.

(a) Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as Warrant Agent and will reimburse the Warrant
Agent upon



--------------------------------------------------------------------------------

demand for all reasonable and documented out-of-pocket expenses (including
reasonable counsel fees and expenses), taxes and governmental charges and other
charges of any kind and nature incurred by the Warrant Agent in connection with
the negotiation, preparation, delivery, administration, execution, modification,
waiver, delivery, enforcement or amendment of this of this Agreement and the
exercise and performance of its duties hereunder.

(b) Further Assurances. The Company agrees to perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.

Section 8.3 Duties of Warrant Agent.

(a) Covered Persons. References to the Warrant Agent in this Section 8.3 shall
include the Warrant Agent and its affiliates, principles, directors, officers,
employees, agents, representatives, attorneys, accountants, advisors and other
professionals.

(b) Liability.

(i) The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement, the Warrant
Statements or in the Warrant Certificates (except, in each case, its
countersignature thereof) or be required to verify the same, but all such
statements and recitals are and shall be deemed to have been made by the Company
only. The Warrant Agent shall not be under any responsibility in respect of the
validity or sufficiency of this Agreement or the execution and delivery hereof
or in respect of the validity or execution of any Warrant Certificate (except,
in each case, its countersignature thereof); nor shall the Warrant Agent be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Warrant Certificate to be complied with by the
Company; nor shall the Warrant Agent be responsible for the making of any
adjustment in the number and/or kind of shares issuable upon the exercise of a
Warrants required under the provisions of Article V or be responsible for the
manner, method or amount of any such change or the ascertaining of the existence
of facts that would require any such change; nor shall the Warrant Agent by any
act hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any Warrant Exercise Shares to be issued
pursuant to this Agreement or any Warrant or as to whether any Warrant Exercise
Shares will, when issued, be validly issued and fully paid and non-assessable.
The Warrant Agent shall not be accountable or under any duty or responsibility
for the use by the Company of any Warrant Certificate authenticated by the
Warrant Agent and delivered by it to the Company pursuant to this Agreement or
for the application by the Company of the proceeds of the issue and sale, or
exercise, of the Warrants.

(ii) The Warrant Agent shall have no liability under, and no duty to inquire as
to, the provisions of any agreement, instrument or document other than this
Agreement, including any Warrant Certificate.



--------------------------------------------------------------------------------

(iii) The Warrant Agent may rely on and shall incur no liability or
responsibility to the Company, any Holder, or any other Person for any action
taken, suffered or omitted to be taken by it upon any notice, instruction,
request, resolution, waiver, consent, order, certificate, affidavit, statement,
or other paper, document or instrument furnished to the Warrant Agent hereunder
and believed by it to be genuine and to have been signed, sent or presented by
the proper party or parties. The Warrant Agent shall be under no duty to inquire
into or investigate the validity, accuracy or content of any such notice,
instruction, request, resolution, waiver, consent, order, certificate,
affidavit, statement, or other paper, document or instrument. The Warrant Agent
shall not take any instructions or directions except those given in accordance
with this Agreement.

(iv) The Warrant Agent shall act hereunder solely as agent for the Company and
in a ministerial capacity and does not assume any obligation or relationship of
agency or trust with any of the Holders, and its duties shall be determined
solely by the provisions hereof. The Warrant Agent shall not be liable for any
action taken, suffered or omitted to be taken in connection with this Agreement
except to the extent that a court of competent jurisdiction determines that its
own gross negligence, willful misconduct or bad faith (as each is determined by
a final, nonappealable judgment) was the primary cause of any loss.

(v) Anything in this Agreement to the contrary notwithstanding, in no event
shall the Warrant Agent be liable for any special, incidental, punitive,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Warrant Agent has been advised of the
likelihood of such loss or damage. Notwithstanding anything contained in this
Agreement to the contrary, any liability of the Warrant Agent under this
Agreement shall be limited in the aggregate to an amount equal to the annual
fees paid by the Company to the Warrant Agent hereunder.

(vi) All rights and obligations contained in this Section 8.3 shall survive the
termination of this Agreement and the resignation, replacement, incapacity or
removal of the Warrant Agent. All fees and expenses incurred by the Warrant
Agent prior to the resignation, replacement, incapacity or removal of the
Warrant Agent shall be paid by the Company in accordance with this Section 8.3
of this Agreement notwithstanding such resignation, replacement, incapacity or
removal of the Warrant Agent.

(vii) The Warrant Agent shall not be under any liability for interest on any
monies at any time received by it pursuant to the provisions of this Agreement.

(viii) In no event shall the Warrant Agent be responsible or liable for any
failure or delay in the performance of its obligations under this Agreement
arising out of or caused by, directly or indirectly, forces beyond its
reasonable control, including without limitation strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services.



--------------------------------------------------------------------------------

(ix) In the event the Warrant Agent believes any ambiguity or uncertainty exists
hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the Warrant Agent hereunder, the
Warrant Agent, may, in its sole discretion, refrain from taking any action, and
shall be fully protected and shall not be liable in any way to the Company or
any Holder or other person or entity for refraining from taking such action,
unless the Warrant Agent receives written instructions signed by the Company
which eliminates such ambiguity or uncertainty to the satisfaction of Warrant
Agent.

(c) Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by an Appropriate
Officer of the Company and delivered to the Warrant Agent. The Warrant Agent may
rely upon such statement for any action taken or suffered by it pursuant to the
provisions of this Agreement. The Company will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the Warrant Agent for the carrying out or performing by the Warrant Agent of
the provisions of this Agreement.

(d) Indemnity. The Company agrees to indemnify, defend, protect and save the
Warrant Agent and hold it harmless from and against any and all losses, damages,
claims, liabilities, penalties, judgments, settlements, actions, suits,
proceedings, litigation, investigations, costs or expenses, including without
limitation reasonable fees and disbursements of counsel, that may be imposed on,
incurred by, or asserted against such Person, at any time, and in any way
relating to or arising out of or in connection with, directly or indirectly, the
execution, delivery or performance of this Agreement, the enforcement of any
rights or remedies under or in connection with this Agreement, or as may arise
by reason of any act, omission or error of such Person; provided, however, that
no such Person shall be entitled to be so indemnified, defended, protected,
saved and kept harmless to the extent such loss was caused by its own gross
negligence, bad faith or willful misconduct, each as determined by a final
judgment of a court of competent jurisdiction. Notwithstanding the foregoing,
the Company shall not be responsible for any settlement made without its written
consent, which written consent shall not be unreasonably conditioned, withheld
or delayed.

(e) Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Agreement or with respect to the validity or execution of
any Warrant (except, in each case, its countersignature thereof); nor shall it
be responsible for any breach by the Company of any covenant or condition
contained in this Agreement or in any Warrant; nor shall it be responsible to
make any adjustments required under the provisions of Article V hereof or
responsible for the manner, method or amount of any such adjustment or the
ascertaining of the existence of facts that would require any such adjustment;
nor shall it by any act hereunder be deemed to make any representation or
warranty as to the authorization or reservation of any Common Stock to be issued
pursuant to this Agreement or any Warrant or as to whether any Common Stock
will, when issued, be valid and fully paid and non-assessable. The Warrant Agent
will not be under any duty or responsibility to ensure compliance with any
applicable federal or state securities laws in connection with the issuance,
Transfer or exchange of Warrants.



--------------------------------------------------------------------------------

(f) The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorneys, agents or employees, and the Warrant Agent shall not be
answerable or accountable for any act, default, neglect or misconduct of any
such attorneys, agents or employees or for any loss to the Company resulting
from such neglect or misconduct, provided that the Warrant Agent acts without
gross negligence, willful misconduct or bad faith (each as determined by a final
judgment of a court of competent jurisdiction) in connection with the selection
of such attorneys, agents or employees.

(g) The Warrant Agent may consult at any time with legal counsel satisfactory to
it (who may be legal counsel for the Company) and the advice of such counsel
shall be full and complete authorization and protection to the Warrant Agent as
to any action taken or omitted by such parties in accordance with such advice.

(h) The Warrant Agent may buy, sell, or deal in any of the Warrants or other
securities of the Company freely as though it was not Warrant Agent under this
Agreement. Nothing contained herein shall preclude the Warrant Agent from acting
in any other capacity for the Company or for any other Person.

(i) The Warrant Agent shall not be required to use or risk its own funds in the
performance of any of its obligations or duties or the exercise of any of its
rights or powers, and shall not be required to take any action which, in the
Warrant Agent’s sole and absolute judgment, could involve it in expense or
liability unless furnished with security and indemnity satisfactory to it.

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.1 Binding Effects; Benefits. This Agreement shall inure to the benefit
of and shall be binding upon the Company, the Warrant Agent and the Holders and
their respective heirs, legal representatives, successors and assigns. Nothing
in this Agreement, expressed or implied, is intended to or shall confer on any
person other than the Company, the Warrant Agent and the Holders, or their
respective heirs, legal representatives, successors or assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

Section 9.2 Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and shall be sent by certified or regular
mail (return receipt requested, postage prepaid), by private national courier
service, by personal delivery or by facsimile transmission. Such notice or
communication shall be deemed given (i) if mailed, two (2) days after the date
of mailing, (ii) if sent by national courier service, one (1) Business Day after
being sent, (iii) if delivered personally, when so delivered, or (iv) if sent by
facsimile transmission, on the Business Day after such facsimile is transmitted,
in each case as follows:



--------------------------------------------------------------------------------

if to the Warrant Agent, to:

Kathy O’Kane

American Stock Transfer & Trust Company, LLC

16633 N. Dallas Parkway, Suite 600

Addison, Texas 75001

Facsimile: (972) 588-1890

if to the Company, to:

Goodrich Petroleum Corporation

801 Louisiana, Suite 700

Houston, Texas 77002

Facsimile: (713) 780-9254

Attention: General Counsel

if to Registered Holders, at their addresses as they appear in the Warrant
Register and, if different, at the addresses appearing in the records of the
transfer agent or registrar for the Common Stock.

Section 9.3 Persons Having Rights under this Agreement. Nothing in this
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the parties hereto and the Holders, any right,
remedy, or claim under or by reason of this Agreement or of any covenant,
condition, stipulation, promise, or agreement hereof. All covenants, conditions,
stipulations, promises, and agreements contained in this Agreement shall be for
the sole and exclusive benefit of the parties hereto, their successors and
assigns and the Holders.

Section 9.4 Examination of this Agreement. A copy of this Agreement, and of the
Warrant Register relating to such Holder’s Warrants, shall be available at all
reasonable times at an office designated for such purpose by the Warrant Agent,
for examination by the Registered Holder of any Warrant.

Section 9.5 Counterparts. This Agreement may be executed in any number of
original or facsimile or electronic PDF counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

Section 9.6 Effect of Headings. The section headings herein are for convenience
only and are not part of this Agreement and shall not affect the interpretation
hereof.

Section 9.7 Amendments.

(a) Subject to Section 9.7(b) below, this agreement may not be amended except in
writing signed by the Company and the Warrant Agent.



--------------------------------------------------------------------------------

(b) The Company and the Warrant Agent may from time to time supplement or amend
this Agreement or the Warrants, as follows:

(i) without the approval of any Holder in order to cure any ambiguity, manifest
error or other mistake in this Agreement or the Warrants, or to correct or
supplement any provision contained herein or in the Warrants that may be
defective or inconsistent with any other provision herein or in the Warrants, or
to make any other provisions in regard to matters or questions arising hereunder
that the Company may deem necessary or desirable and that shall not adversely
affect, alter or change the interests of the Holders in any material respect, or

(ii) with the prior written consent of the Requisite Holders; provided, however,
that the consent of each Holder adversely affected thereby shall be required for
any amendment that (i) reduces the term of the Warrants (or otherwise modifies
any provisions pursuant to which the Warrants may be terminated or cancelled),
(ii) decreases the number of Warrant Exercise Shares (or, as applicable, the
amount of such other securities and/or assets) deliverable upon exercise of the
Warrants, other than such decreases that are made pursuant to Article V or (iii)
modifies, in a manner adverse to the Holders generally, the material
anti-dilution provisions set forth in Article V.

(c) Notwithstanding anything to the contrary herein, upon the delivery of a
certificate from an Appropriate Officer which states that the proposed
supplement or amendment is in compliance with the terms of this Section 9.7, the
Warrant Agent shall execute such supplement or amendment; provided that the
Warrant Agent may, but shall not be obligated to, execute any amendment or
supplement that affects Warrant Agent’s rights, duties, immunities, liabilities
or obligations hereunder. Any amendment, modification or waiver effected
pursuant to and in accordance with the provisions of this Section 9.7 shall be
binding upon all Holders and upon each future Holder, the Company and the
Warrant Agent. In the event of any amendment, modification or waiver, the
Company shall give prompt notice thereof to all Registered Holders and, if
appropriate, notation thereof shall be made on all Warrant Certificates
thereafter surrendered for registration of Transfer or exchange. Any failure of
the Company to give such notice or any defect therein shall not, however, in any
way impair or affect the validity of any such amendment.

Section 9.8 No Inconsistent Agreements; No Impairment. The Company shall not, on
or after the date hereof, enter into any agreement with respect to its
securities which conflicts with the rights granted to the Holders in the
Warrants or the provisions hereof. The Company represents and warrants to the
Holders that the rights granted hereunder do not in any way conflict with the
rights granted to holders of the Company’s securities under any other
agreements. The Company shall not, by amendment of its articles of incorporation
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of the Warrants and in the
taking of all such action as may be necessary in order to preserve the exercise
rights of the Holders against impairment.



--------------------------------------------------------------------------------

Section 9.9 Affiliate Transactions. So long as any Warrant remains outstanding,
without the prior written consent of the Requisite Holders, the Company shall
not, and shall not permit any of its Subsidiaries to, make any payment to, or
sell, lease, transfer or otherwise dispose of any of its securities, properties
or assets to, or purchase any securities, property or assets from, or enter into
or make or amend (including by waiver) any transaction, contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, any
Affiliate of the Company (each, an “Affiliate Transaction”), unless: (i) the
Affiliate Transaction is on terms that are no less favorable in the aggregate to
the Company or the relevant Subsidiary than those that could be obtained by the
Company or such Subsidiary from a person that is not an Affiliate, and (ii) the
Company delivers to the Warrant Agent an officers’ certificate signed by at
least two of the Company’s executive officers certifying that such Affiliate
Transaction complies with clause (i) above.

Section 9.10 Integration/Entire Agreement. This Agreement is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the Company, the
Warrant Agent and the Holders in respect of the subject matter contained
herein. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein, with respect to the Warrants. This
Agreement and the Warrants supersede all prior agreements and understandings
between the parties with respect to such subject matter.

Section 9.11 Governing Law, Etc. This Agreement and each Warrant issued
hereunder shall be deemed to be a contract made under the Laws of the State of
New York and for all purposes shall be governed by and construed in accordance
with the Laws of such State. Each party hereto consents and submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and of the U.S. federal courts located in the Southern District of
New York in connection with any action or proceeding brought against it that
arises out of or in connection with, that is based upon, or that relates to this
Agreement or the transactions contemplated hereby. In connection with any such
action or proceeding in any such court, each party hereto hereby waives personal
service of any summons, complaint or other process and hereby agrees that
service thereof may be made in accordance with the procedures for giving notice
set forth in Section 9.2 hereof. Each party hereto hereby waives any objection
to jurisdiction or venue in any such court in any such action or proceeding and
agrees not to assert any defense based on forum non conveniens or lack of
jurisdiction or venue in any such court in any such action or proceeding.

Section 9.12 Termination. This Agreement will terminate on the earlier of (i)
such date when all Warrants have been exercised with respect to all shares
subject thereto, or (ii) the expiration of the Exercise Period. The provisions
of Section 8.3 and this Article IX shall survive such termination and the
resignation, replacement or removal of the Warrant Agent.

Section 9.13 Waiver of Trial by Jury. Each party hereto, including each Holder
by its receipt of a Warrant, hereby irrevocably and unconditionally waives the
right to a trial by jury in any action, suit, counterclaim or other proceeding
(whether based on contract, tort or otherwise) arising out of, connected with or
relating to this Agreement and the transactions contemplated hereby.



--------------------------------------------------------------------------------

Section 9.14 Remedies. The Company hereby agrees that, in the event that the
Company violates any provisions of the Warrants (including the obligation to
deliver shares of Common Stock upon the exercise thereof), the remedies at law
available to the Holder of such Warrant may be inadequate. In such event, the
Requisite Holders and, other than in the event the Company fails to deliver
Warrant Exercise Shares upon a Holder’s exercise of its Warrants (which shall
not require the consent of the Requisite Holders), with the prior written
consent of the Requisite Holders, the holder of such Warrants, shall have the
right, in addition to all other rights and remedies any of them may have, to
specific performance and/or injunctive or other equitable relief to enforce the
provisions of this Agreement and the Warrants.

Section 9.15 Severability. In the event that any one or more of the provisions
contained in this Agreement or in the Warrants, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable, the validity,
legality and enforceability of any such provisions in every other respect and of
the remaining provisions contained herein and therein shall not be affected or
impaired thereby; provided, however, that if any such excluded provision shall
adversely affect the rights, immunities, duties or obligations of the Warrant
Agent, the Warrant Agent shall be entitled to immediately resign.

Section 9.16 Customer Identification Program. The Company acknowledges that the
Warrant Agent is subject to the customer identification program (“Customer
Identification Program”) requirements under the USA PATRIOT Act and its
implementing regulations, and that the Warrant Agent must obtain, verify and
record information that allows the Warrant Agent to identify the
Company. Accordingly, prior to accepting an appointment hereunder, the Warrant
Agent may request information from the Company that will help the Warrant Agent
to identify the Company, including without limitation the Company’s physical
address, tax identification number, organizational documents, certificate of
good standing, license to do business, or any other information that the Warrant
Agent deems necessary. The Company agrees that the Warrant Agent cannot accept
an appointment hereunder unless and until the Warrant Agent verifies the
Company’s identity in accordance with the Customer Identification Program
requirements.

Section 9.17 Registration Rights. The Company has granted certain registration
rights with respect to the Warrants, as set forth in that certain Registration
Rights Agreement, dated as of October 12, 2016, by and among the Company and
parties signatory thereto.

Section 9.18 Confidentiality. The Warrant Agent and the Company agree that the
Warrant Register and personal, non-public warrant holder information, which are
exchanged or received pursuant to the negotiation or carrying out of this
Agreement shall remain confidential, and shall not be voluntarily disclosed to
any other person, except as may be required by law, including, without
limitation, pursuant to subpoenas from state or federal government authorities
(e.g., in divorce and criminal actions) or pursuant to the requirements of the
SEC.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned
parties hereto as of the date first above written.

 

GOODRICH PETROLEUM CORPORATION By:   /s/ Michael J. Killelea Name:   Michael J.
Killelea Title:   Senior Vice President, General Counsel and Corporate Secretary

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Warrant Agent By:   /s/ Michael
A. Nespoli Name:   Michael A. Nespoli Title:   Executive Director

Signature Page to Warrant Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1

FACE OF GLOBAL WARRANT CERTIFICATE

VOID AFTER 5:00 P.M., NEW YORK CITY TIME, ON OCTOBER 12, 2026

This Global Warrant Certificate is held by The Depository Trust Company (the
“Depositary”) or its nominee in custody for the benefit of the beneficial owners
hereof, and is not transferable to any person under any circumstances except
that (i) this Global Warrant Certificate may be exchanged in whole but not in
part pursuant to Section 6.1(g) of the Warrant Agreement, (ii) this Global
Warrant Certificate may be delivered to the Warrant Agent for cancellation
pursuant to Section 6.1(h) of the Warrant Agreement and (iii) this Global
Warrant Certificate may be transferred to a successor Depositary with the prior
written consent of the Company.

Unless this Global Warrant Certificate is presented by an authorized
representative of the Depositary to the Company or the Warrant Agent for
registration of transfer, exchange or payment and any certificate issued is
registered in the name of Cede & Co. or such other entity as is requested by an
authorized representative of the Depositary (and any payment hereon is made to
Cede & Co. or to such other entity as is requested by an authorized
representative of the Depositary), any transfer, pledge or other use hereof for
value or otherwise by or to any person is wrongful because the registered owner
hereof, Cede & Co., has an interest herein.

Transfers of this Global Warrant Certificate shall be limited to transfers in
whole, but not in part, to nominees of the Depositary or to a successor thereof
or such successor’s nominee.

No registration or transfer of the securities issuable pursuant to the Warrant
will be recorded on the books of the Company until such provisions have been
complied with.



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE (INCLUDING THE SECURITIES
ISSUABLE UPON EXERCISE OF THE WARRANT) ARE SUBJECT TO ADDITIONAL AGREEMENTS SET
FORTH IN THE WARRANT AGREEMENT DATED AS OF OCTOBER 12, 2016, BY AND BETWEEN THE
COMPANY AND THE WARRANT AGENT (THE “WARRANT AGREEMENT”).

THIS WARRANT WILL BE VOID IF NOT EXERCISED PRIOR TO

5:00 P.M., NEW YORK CITY TIME, ON OCTOBER 12, 2026

WARRANT TO PURCHASE

2,499,999 SHARES OF COMMON STOCK OF

GOODRICH PETROLEUM CORPORATION¤

CUSIP # 382410 157

ISSUE DATE: October 12, 2016

No. W-1

This certifies that, for value received, Cede & Co. and its registered assigns
(collectively, the “Registered Holder”), is entitled to purchase from Goodrich
Petroleum Corporation, a Delaware corporation (the “Company”), subject to the
terms and conditions hereof, at any time before 5:00 p.m., New York time, on
October 12, 2026, the number of fully paid and non-assessable shares of Common
Stock of the Company set forth above at the Exercise Price (as defined in the
Warrant Agreement). The number and kind of shares purchasable hereunder are
subject to adjustment from time to time as provided in Article V of the Warrant
Agreement. The Exercise Price shall be $0.01.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

 

 

¤  Exercisable for 2,499,999 shares of Common Stock for all Warrants in the
aggregate, subject to adjustment in accordance with Article V of the Warrant
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Warrant has been duly executed by the Company under its
corporate seal as of the      day of October, 2016.

 

GOODRICH PETROLEUM CORPORATION

By:  

 

Print Name:  

 

Title:  

 

Attest:  

 

 

 

 

American Stock Transfer & Trust Company, LLC,

as Warrant Agent

By:  

 

 

Name:   Title:  

Address of Registered Holder for Notices (until changed in accordance with this
Warrant):

Cede & Co.

55 Water Street

New York, New York 10041

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS WARRANT CERTIFICATE
SET FORTH ON THE REVERSE HEREOF. SUCH FURTHER PROVISIONS SHALL FOR ALL PURPOSES
HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.



--------------------------------------------------------------------------------

REVERSE OF GLOBAL WARRANT CERTIFICATE

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants to purchase 2,499,999¤ shares of Common Stock issued pursuant
to the Warrant Agreement, as dated October 12, 2016 (the “Warrant Agreement”),
by and among Goodrich Petroleum Corporation (the “Company”), and American Stock
Transfer & Trust Company, LLC (the “Warrant Agent”). A copy of the Warrant
Agreement may be inspected at the office of the Warrant Agent designated for
such purpose. The Warrant Agreement hereby is incorporated by reference in and
made a part of this instrument and is hereby referred to for a description of
the rights, limitation of rights, obligations, duties and immunities thereunder
of the Warrant Agent, the Company and the Registered Holders of the Warrants.
All capitalized terms used in this Global Warrant Certificate that are not
defined herein but are defined in the Warrant Agreement shall have the meanings
given to them in the Warrant Agreement.

The Company shall not be required to issue fractions of Common Stock or any
certificates that evidence fractional Common Stock.

No Warrants may be sold, exchanged or otherwise transferred in violation of the
Securities Act or state securities laws.

This Warrant does not entitle the Registered Holder to any of the rights of a
stockholder of the Company.

The Company and Warrant Agent may deem and treat the Registered Holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise hereof and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.

 

¤  Exercisable for 2,499,999 shares of Common Stock for all Warrants in the
aggregate, subject to adjustment in accordance with Article V of the Warrant
Agreement.



--------------------------------------------------------------------------------

EXHIBIT A-2

FACE OF WARRANT CERTIFICATE

VOID AFTER 5:00 P.M., NEW YORK CITY TIME, ON OCTOBER 12, 2026

THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE (INCLUDING THE SECURITIES
ISSUABLE UPON EXERCISE OF THE WARRANT) ARE SUBJECT TO ADDITIONAL AGREEMENTS SET
FORTH IN THE WARRANT AGREEMENT DATED AS OF OCTOBER 12, 2016, BY AND BETWEEN THE
COMPANY AND THE WARRANT AGENT (THE “WARRANT AGREEMENT”).

 

Certificate Number                                         Warrants
                                        CUSIP    382410 157         This
certifies that    is the holder of   

WARRANTS TO PURCHASE COMMON STOCK OF

GOODRICH PETROLEUM CORPORATION

transferable on the books of the Corporation by the holder hereof in person or
by duly authorized attorney upon surrender of the certificate properly
endorsed. Each Warrant entitles the holder and its registered assigns
(collectively, the “Registered Holder”) to purchase from Goodrich Petroleum
Corporation, a Delaware corporation (the “Company”), subject to the terms and
conditions hereof, at any time before 5:00 p.m., New York time, on October 12,
2026, one fully paid and non-assessable share of Common Stock of the Company at
the Exercise Price (as defined in the Warrant Agreement). The number and kind of
shares purchasable hereunder are subject to adjustment from time to time as
provided in Article V of the Warrant Agreement. The Exercise Price shall be
$0.01.

This certificate is not valid unless countersigned and registered by the Warrant
Agent.

WITNESS the facsimile seal of the Corporation and the facsimile signatures of
its duly authorized officers.

 

     DATED

 

       Authorized Officer       

Attest:

 

 

 

   [Corporate seal]  

COUNTERSIGNED AND REGISTERED

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, WARRANT AGENT

Secretary             By  

 

               AUTHORIZED SIGNATURE



--------------------------------------------------------------------------------

REVERSE OF WARRANT CERTIFICATE

GOODRICH PETROLEUM CORPORATION

The Warrants evidenced by this Warrant Certificate are a part of a duly
authorized issue of Warrants to purchase 2,499,999 shares of Common Stock issued
pursuant to the Warrant Agreement, as dated October 12, 2016 (the “Warrant
Agreement”), by and among Goodrich Petroleum Corporation (the “Company”), and
American Stock Transfer & Trust Company, LLC (the “Warrant Agent”). A copy of
the Warrant Agreement may be inspected at the office of the Warrant Agent
designated for such purpose. The Warrant Agreement is incorporated by reference
in and made a part of this instrument and is hereby referred to for a
description of the rights, limitation of rights, obligations, duties and
immunities thereunder of the Warrant Agent, the Company and the Registered
Holders of the Warrants. All capitalized terms used in this Warrant Certificate
that are not defined herein but are defined in the Warrant Agreement shall have
the meanings given to them in the Warrant Agreement.

The Company shall not be required to issue fractions of Common Stock or any
certificates that evidence fractional Common Stock. No Warrants may be sold,
exchanged or otherwise transferred in violation of the Securities Act or state
securities laws. The Warrants represented by this Warrant Certificate do not
entitle the Registered Holder to any of the rights of a stockholder of the
Company. The Company and Warrant Agent may deem and treat the Registered Holder
hereof as the absolute owner of this Warrant Certificate (notwithstanding any
notation of ownership or other writing hereon made by anyone) for the purpose of
any exercise hereof and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.

 

The following abbreviations, when used in the inscription on the face of this
certificate, shall be construed as though they were written out in full
according to applicable laws or regulations.     Ten COM –   as tenants in
common   UNIF GIFT MIN ACT -     Custodian          
                                     (Cust)    (Minor)                       
      TEN ENT –   as tenants by the entireties      
under Uniform Gifts to Minor Act                        
(State)                       JT TEN –   as joint tenants with right of
survivorship and not as tenants in common  

UNIF GIFT MIN ACT -

                          Custodian (until age)                     (Cust)     
                                           under Uniform Transfers to Minors
Act                    (Minor)           (State)                                

FORM OF ASSIGNMENT

For value received,                                          
                                    hereby sells, assigns and transfers the
Warrants to purchase shares of Goodrich Petroleum
Corporation                                                                 
Social Security or Other Taxpayer Identification Number

represented by this Warrant Certificate to:

 

 

Print name and address

and does hereby irrevocably constitute and appoint
                                                                  attorney, to
transfer said Warrants on the Warrant Register maintained for the purpose of
registration thereof, with full power of substitution in the premises:

 

Dated:             , 20    

  

Signature:                                                              

  

Name:                                                                    

Note: The above signature and name should correspond exactly with the name of
the holder as it appears on the face of the certificate, in every particular
without alteration or enlargement or any change whatsoever.



--------------------------------------------------------------------------------

EXERCISE FORM

The undersigned Registered Holder of this Warrant Certificate hereby irrevocably
elects to exercise the number of Warrants indicated below for the purchase of
the number of shares of Common Stock indicated below and (check one):

 

Number of Warrants:   

 

   Number of Shares of Common Stock:   

 

      (Total number of shares of Common Stock for which the Warrant is being
exercised, before withholding for Exercise Price, if cashless exercise)   

 

  ☐ herewith tenders payment for                  of the Warrant Exercise Shares
to the order of reorganized Goodrich Petroleum Corporation in the amount of
$                     in accordance with the terms of the Warrant Agreement; or

 

  ☐ herewith tenders                      Warrants pursuant to the cashless
exercise provisions of Section 4.3(b) of the Warrant Agreement.

The undersigned requests that the Warrant Exercise Shares, or the net number of
shares of Common Stock issuable upon exercise of the Warrants pursuant to the
cashless exercise provisions of Section 4.3(b) of the Warrant Agreement, be
issued in the name of the undersigned Holder or as otherwise indicated below:

 

Name

  

                                                  

      Social Security or Other Taxpayer Identification Number   Address   

                                                  

          

                                                  

     

If such Warrants shall not constitute all of the Warrants represented hereby,
the undersigned requests that a new Warrant Certificate of like tenor and date
for the balance of the Warrants represented hereby be issued and delivered in
the name of the undersigned Holder or as otherwise indicated as follows:

 

Name

  

                                                  

      Social Security or Other Taxpayer Identification Number   Address   

                                                  

          

                                                  

     

 

Dated:                      , 20         Signature:  

                                          

      Name:  

                                          

         

Note: The above signature and name should correspond exactly with the name of
the holder as it appears on the face of the certificate, in every particular
without alteration or enlargement or any change whatsoever.



--------------------------------------------------------------------------------

EXHIBIT B

EXERCISE FORM FOR REGISTERED HOLDERS

OF DIRECT REGISTRATION WARRANTS

(To be executed upon exercise of Warrants)

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., EASTERN TIME, ON OCTOBER 12, 2026.

The undersigned Registered Holder, being the holder of Direct Registration
Warrants of Goodrich Petroleum Corporation, issued pursuant to that certain
Warrant Agreement, as dated October 12, 2016 (the “Warrant Agreement”), by and
among Goodrich Petroleum Corporation (the “Company”), and American Stock
Transfer & Trust Company, LLC (the “Warrant Agent”), hereby irrevocably elects
to exercise the number of Direct Registration Warrants indicated below, for the
purchase of the number of shares of Common Stock indicated below (check
one). All capitalized terms used in this Exercise Form that are not defined
herein but are defined in the Warrant Agreement shall have the meanings given to
them in the Warrant Agreement.

 

Number of Warrants:   

 

   Number of Shares of Common Stock:   

 

      (Total number of shares of Common Stock for which the Direct Registration
Warrant is being exercised, before withholding for Exercise Price, if cashless
exercise)   

 

  ☐ herewith tenders payment for              of the Warrant Exercise Shares to
the order of reorganized Goodrich Petroleum Corporation in the amount of
$             in accordance with the terms of the Warrant Agreement; or

 

  ☐ herewith tenders              Warrants pursuant to the cashless exercise
provisions of Section 4.3(b) of the Warrant Agreement.

The undersigned requests that the Warrant Exercise Shares, or the net number of
shares of Common Stock issuable upon exercise of the Warrants pursuant to the
cashless exercise provisions of Section 4.3(b) of the Warrant Agreement, be
issued in the name of the undersigned Holder or as otherwise indicated below:

 

Name

  

                                                  

      Social Security or Other Taxpayer Identification Number Address   

                                                  

          

                                                  

     

If said number of Warrant Exercise Shares shall not be all the Warrant Exercise
Shares issuable upon exercise of the Warrant, the undersigned requests that a
new Warrant representing the balance of such Warrant shall be issued in the name
of the undersigned Holder or as otherwise indicated below and that a Warrant
Statement reflecting such balance be delivered to the address indicated below:

 

Name

  

                                                  

      Social Security or Other Taxpayer Identification Number Address   

                                                  

          

                                                  

     

 

Dated:                 , 20                 Signature:  

                                          

      Name:  

                                          

         

_



--------------------------------------------------------------------------------

EXHIBIT C

EXERCISE FORM FOR BENEFICIAL HOLDERS

HOLDING WARRANTS THROUGH THE DEPOSITORY TRUST COMPANY

TO BE COMPLETED BY DIRECT PARTICIPANT

IN THE DEPOSITORY TRUST COMPANY

(To be executed upon exercise of Warrants)

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., EASTERN TIME, ON OCTOBER 12, 2026.

The undersigned, being the beneficial holder of Book-Entry Warrants issued
pursuant to that certain Warrant Agreement, as dated October 12, 2016 (the
“Warrant Agreement”), by and among Goodrich Petroleum Corporation (the
“Company”), and American Stock Transfer & Trust Company, LLC (the “Warrant
Agent”) and held for its benefit through the book-entry facilities of The
Depository Trust Company (the “Depositary”), hereby irrevocably elects to
exercise the number of Book-Entry Warrants indicated below, for the purchase of
the number of shares of Common Stock indicated below, pursuant to the exercise
provisions of Section 4.3 of the Warrant Agreement and (check one). All
capitalized terms used in this Exercise Form that are not defined herein but are
defined in the Warrant Agreement shall have the meanings given to them in the
Warrant Agreement.

 

  ☐ Cashless exercise pursuant to Section 4.3(b) of the Warrant Agreement; or

 

  ☐ Non-cashless exercise pursuant to Section 4.3(a) of the Warrant Agreement
with paymentin the amount of $            .

 

Number of Warrants:

     

 

  

Number of Shares of Common Stock:

     

 

         (Total number of shares of Common Stock for which the Book-Entry
Warrants are being exercised before withholding for the Exercise Price, if a
cashless exercise.)    

The undersigned requests that the shares of Common Stock issuable upon exercise
of the Warrants be delivered to the account at the Depositary specified below.

THE WARRANT AGENT SHALL NOTIFY YOU (THROUGH THE CLEARING SYSTEM) OF (1) THE
WARRANT AGENT’S ACCOUNT AT THE DEPOSITARY TO WHICH YOU MUST DELIVER YOUR
WARRANTS, AND PAYMENT, IF ANY, ON THE EXERCISE DATE AND (2) THE ADDRESS, PHONE
NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE WARRANT AGENT.

 

 

AUTHORIZED SIGNATURE:

 

 

                                                                               

 

  

 

NAME:

 

 

                                                                               

 

  

 

CAPACITY IN WHICH SIGNING:

 

 

                                                                               

 

  

 

DATED:

 

 

                                                                               

 

  

 

NAME OF PARTICIPANT:

 

 

                                                                               

 

  

 

ADDRESS:

 

 

                                                                               

 

  

 

CONTACT NAME (if different than above):

 

 

                                                                               

 

  

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):

 

 

                                                                               

 

  

 

FAX (INCLUDING INTERNATIONAL CODE):

 

 

                                                                               

 

  

 

E-MAIL ADDRESS:

 

 

                                                                               

 

  

 

DEPOSITARY ACCOUNT NO.:

 

 

                                                                               

 

  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT

FOR REGISTERED HOLDERS

HOLDING DIRECT REGISTRATION WARRANTS

(To be executed only upon assignment of Warrants)

For value received, the undersigned Registered Holder of Direct Registration
Warrants issued pursuant to that certain Warrant Agreement, as dated October 12,
2016, by and among Goodrich Petroleum Corporation (the “Company”), and American
Stock Transfer & Trust Company, LLC (the “Warrant Agent”), hereby sells, assigns
and transfers unto the Assignee(s) named below the number of Direct Registration
Warrants listed opposite the respective name(s) of the Assignee(s) named below,
and all other rights of the Registered Holder under said Direct Registration
Warrants, and does hereby irrevocably constitute and appoint
                                         attorney, to transfer said Direct
Registration Warrants, as and to the extent set forth below, on the Warrant
Register maintained for the purpose of registration thereof, with full power of
substitution in the premises:

 

Name(s) of Assignee(s)    Address of Assignee(s)    Number of Warrants

                                                      

  

                                                                   

  

                                                      

 

Dated:                , 20                 Signature:  

                                          

      Name:  

                                          

         

Note: The above signature and name should correspond exactly with the name of
the Holder of the Direct Registration Warrants as it appears on the Warrant
Register.